 270DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDII Progresso Italo Amencano Publishing Company,Inc. and Sedint S.P.A., a Single Employer, andits alter ego Sedint U.S.A., and American MultiMedia, and Giovanni Pinto and Maria TheresaMercurio Pinto and Newspaper Guild of NewYork, Local No. 3 of The Newspaper Guild,AFL-CIO and New York Italian TypographicalUnion No. 261. Cases 22-CA-15571 and 22-CA-15635July 31, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND OVIATTOn July 12, 1989, Administrative Law JudgeJoel P Biblowitz issued the attached decision Re-spondent Il Progresso Italo Amencano PublishingCompany, Inc (II Progresso) filed exceptions and asupporting briefThe National Labor Relations Board has delegat-ed its authonty in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions1 and bnef and hasdecided to affirm the judge's rulings, findings,2 andconclusions as modified and to adopt the recom-mended Order as modified and set forth in fullbelow1 We find no ment to Ii Progresso's exceptionthat the judge improperly asserted jurisdiction overSedmt S P A (SPA), an Italian corporation It iswell established that the Board's statutory jurisdic-tion encompasses foreign employers doing business' No exceptions were filed to the following findings of the judge (1)the Respondents violated Sec 8(a)(1) of the Act by threatening employ-ees with job loss and plant closure because of their union membershipand support, (2) the Respondents violated Sec 8(a)(3) and (1) of the Actby (a) transferring employee Javorsky to a lower paying position andlaying off employees Cluom, Mian, Pam', and Vito Taormina because oftheir union and protected concerted activities, and (b) closing its Emer-son, New Jersey operation and terminating its employees who wereunion members, and reopening and refusing to hire the former employeesat its new location because of their union membership, (3) the Respond-ents violated Sec 8(a)(5) and (1) of the Act by (a) closing the Emersonfacility and reopening as a nonunion facility in Long Island City, (b) fail-ing to transmit to the Unions membership dues and pension and benefitfund contributions, (c) refusing to provide information, and (d) bypassingthe Unions by soliciting employees to abandon the Unions' bargaining de-mands and to enter into individual employment contracts, and (4) neitherGiovanni Pinto nor Maria Theresa Mercurio Pinto are alter egos of theother Respondents, nor are they individually liable for the unfair laborpractices committed2 The Respondent II Progresso has excepted to some of the judge'scredibility findings The Board's established policy is not to overrule anadministrative law judge's credibility resolutions unless the clear prepon-derance of all the relevant evidence convinces us that they are incorrectStandard Dry Wall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3dCir 1951) We have carefully examined the record and find no basis forreversing the findings In particular we have examined the judge's dis-crediting of the testimony of Victor Pmeyro and find that the judge's de-termination in this regard as documented in his decision is amply support-ed by the recordwithin the territorial United States Great LakesDredge & Dock Go, 240 NLRB 197, 199 (1979),State Bank of India, 229 NLRB 838, 841 (1977),affd 808 F 2d 526 (7th Or 1986) Such a finding isestablished as to SPA based on the judge's findingthat SPA and Il Progresso constitute a single em-, ployer The Board's jurisdiction as to II Progressois not in dispute The Board's jurisdiction is proper-ly asserted over two corporate entities found to bea single employer, where one of the entities meetsthe Board's jurisdictional criteria 3 See MarysvilleTravelodge, 233 NLRB 527, 529 (1977), enfd subnom NLRB v Cofer, 637 F 2d 1309 (9th Cir1981), HDC, Inc, 218 NLRB 316 (1975) 42 We agree with the judge that Il Progresso andSPA constitute a single employer In so conclud-ing, we note, in addition to the factors relied on bythe judge, the critical role played by GiovanniPinto, SPA's consultant to Ii Progresso The evi-dence establishes that Pinto effectively controlledIi Progresso's operations Pinto controlled editorialpolicy, dispensed assignments to journalists, direct-ed the hiring of employees, proposed changes inthe format of the newspaper, held meetings with allemployees in which he requested wage reductions,made a similar request in a private meeting withunion officials, was introduced to employees as theboss, and was viewed as such by the employees 5Additionally, Pinto was cited in a meeting withunion officials as the guarantor that required pay-ments would be made, and he appears to have beenthe original architect of closing II Progresso's oper-ation in Emerson, New Jersey, and moving it toLong Island City Pmto discussed such an eventu-ality commencing in 1986 and directed LeopoldoDeRosa, the assistant general manager of IiProgresso, to visit several locations in Long IslandCity and to report to Pinto on the results of thevisit The direct control exercised by Pinto, SPA'srepresentative, over Ii Progresso's operations tran-scends any mere consultative role6 and establishes'In finding that jurisdiction was properly asserted over SPA, we donot rely on the judge's finding that SPA has an Independent physicalpresence in the United States sufficient to Invoke the Board's jurisdiction4 We also find mentless II Progresso's exception that proper service ofprocess was not made on SPA As the judge noted, valid service of proc-ess was made on the other Respondents found to constitute a single em-ployer with, and alter ego of, SPA Mid-Hudson Leather Goods Co. 291NLRB 449, 453 (1988), G W Truck, 240 NLRB 333, 334-335 (1979)5 We note also that Pinto stayed in regular telephone contact with IIProgresso dunng the periods he spent in Italy6 This is clearly expressed in a letter written to the chairman of SPAby II Progresso's vice president and general manager, which states in per-tinent partIf the present system of management is to continue, where ProfPinto is giving company directives and is implementing decisionsthat have a financial effect on II Progresso, he will have to be ap-pointed by the Board to a role that officially assumes responsibilityfor the company299 NLRB No 33 IL PROGRESSO ITALO AMERICANO PUBLISHING CO271the lack of the arm's-length relationship foundamong unintegrated companies See Emsing's Su-permarket, 284 NLRB 302 (1987), enfd 872 F 2d1279 (7th Cir 1989) (the fundamental inquiry in de-termining single-employer status is whether thereexists overall control of cntical matters at thepolicy level)3 In agreeing with the judge that SPA, SedmtU S A (USA), and American Multi Media (AMM)constitute a single employer, we note, in additionto the factors cited by the judge, the following fac-tors, which indicate the lack of an arm's-length re-lationship among these companies (1) USA madenumerous payments on behalf of AMM and billedSPA for these amounts, (2) Pinto played a focalrole at USA as SPA's "consultant" and shaped edi-torial policy at AMM,7 and (3) at the suggestion ofVictor Pmeyro, the president of USA, SPA trans-ferred to USA the composing work previously per-formed by AMM, and AMM's composing room su-pervisor and several employees in that departmentbecame employees of USA 84 We also agree with the judge that USA andAMM are alter egos of Ii Progresso and SPA Inso concluding, we note, m addition to the factorsrelied on by the judge, that (1) the customers ofthe newspaper remained the same, in that SPA re-tained the paper's subscription list when it beganpublishing from Long Island City, (2) furniture,computers, and archives were moved from IlProgresso's Emerson location to the Long IslandCity offices of USA, with the approval of SPA, (3)the several instances of overlapping managementamong these compames,9 and (4) the numerous ex-penditures by USA on behalf of both Ii Progressoand AMM, which were billed to SPAFurther, we find that the numerous antiunionstatements made by Pinto and Pmeyro, and theirstatements that the paper would close and reopenelsewhere, are clear evidence of union animus7 We note that DeLuca, who was in charge at AMM, testified that hewould call Pinto when AMM had financial difficulties9 We do not rely, however, on the judge's assumption that (1) Pintoplayed an active role in labor relations at AMM because "there appearsto be a vacuum at AMM regarding labor relations," and (2) the fact thatAMM was incorporated by Nancy Dell'Oho (counsel to SPA and amember of the law firm of the chairman of SPA) indicates that AMM iseither owned or controlled by SPA9 Pmeyro, the executive vice president of H Progresso, became thepresident of USA Francisco DeLuca, the promotions manager of IIProgresso, was employed by USA and was active in setting up the initialoperation in Long Island City, and thereafter was named treasurer ofAMM and put in charge of day-to-day operations at AMM by SPA'schairman, Lupoi Salvatore Taormina, managing editor of II Progresso,became the first editor-in-chief for AMM Additionally, Pinto played hispivotal role as SPA's consultant first to II Progresso and thereafter toUSA" For example, the judge credited testimony that Pmeyro stated sever-al times that the Union was going too far and it could be deadly forthem, that they could shut down and move some place else, and thatThis animus supports the judge's finding that theestablishment of USA and AMM and the publica-tion of "Il Progresso Italo Amencano" from LongIsland City as a nonunion operation was a meretechnical change in the structure and identity ofthe employing entity to evade responsibilities underthe Act Mid-Hudson Leather Goods, supra at 453Additionally, although the evidence does not es-tablish SPA owned AMM, we are persuaded thatSPA maintained substantial control over AMM Inthis regard, we note first that DeLuca was put inoverall charge of AMM, and was asked to serve astreasurer of AMM, by the chairman of SPA,Lupo', and by Dell'Oho, Lupoi's legal associateand counsel to SPA 1" Second, DeLuca testifiedthat SPA was the sole source of AMM's incomeThird, Lupoi transferred the composing work pre-viously performed by AMM to USA and concomi-tantly transferred AMM's composing room super-visor and several employees to USA Fourth,AMM existed m essence to provide editonal serv-ices for SPA 12 The appointment by SPA's chair-man of DeLuca as head of AMM, AMM's total fi-nancial dependence on SPA, and SPA's unilateraltransfer to its wholly owned subsidiary of a portionof AMM's operation clearly establish that AMM"virtually exists at the sufferance" of SPA SeeMcAllister Bros, 278 NLRB 601, 616-617 (1986),enfd 819 F 2d 439 (4th Cir 1987), Fugazy Conti-nental Corp, 265 NLRB 1301, 1302-1303 (1982),enfd 725 F 2d 1416 (D C Cir 1984)ORDER' 3The National Labor Relations Board adopts therecommended Order of the administrative lawpretty soon things would change Pinto's policy regarding the Unionswas described as "attack, attack, attack"DeLuca testified that he has never met or dealt with the titularpresident of AMM, Michael Horne72 The record indicates that AMM had no clients other than SPAIS We shall modify the remedy set forth by the judge to require theRespondents to execute a collective-bargaining agreement with LocalNo 3 of the Newspaper Guild of New York, AFL-CIO, containing theterms and conditions agreed to at a negotiating session on February 2,1988, and to apply retroactively the terms and conditions of that agree-ment, and to make employees whole for any loss of earnings and otherbenefits suffered as a result of the failure to execute and abide by thatagreement, in the manner described in Ogle Protection Service, 183 NLRB682 (1970), enfd 444 F 2d 502 (6th Cif 1971), with Interest as prescribedin New Horizons for the Retarded, 283 NLRB 1173 (1987) We shall fur-ther modify the remedy to provide that the Respondents transmit to theGuild the dues payments they unlawfully failed to make, with Interest inaccordance with New Horizons for the Retarded, supra We shall also re-quire that the Respondents make pension and benefit fund payments inthe manner prescribed in Merryweather Optical Co, 240 NLRB 1213 fn 7(1979), and reimburse employees for any expenses ensuing from the un-lawful failure to make those payments as set forth in Kraft Plumbing dHeating, 252 NLRB 891 fn 2 (1980), enfd mem 661 F 2d 940 (9th Cir1981) We shall also order the Respondents to remove from their recordsany reference to the unlawful layoffs and transfer and to notify the em-ployees in writing that this had been done and that these actions will notbe used against them in any way 272DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDjudge as modified and set forth in full below andorders that the Respondents, Ii Progresso ItaloAmencano Publishing Company, Inc , Emerson,New Jersey, Sedmt S P A, Rome, Italy, and theiralter egos, Respondents Sedmt U S A and Ameri-can Multi Media, Long Island City, New York,their officers, agents, successors, and assigns, shall1 Cease and desist from(a)Threatening employees with job loss or plantclosure because of their union membership and ac-tivities(b)Transferring, demoting, laying off, terminat-ing, or otherwise discriminating against employeesdue to their actions in support of the Unions, orother protected concerted activity(c)Closing its business operation and reopeningthe same business elsewhere and refusing to employits former employees at the new location becauseof their union membership(d)Failing and refusing to supply the Unionswith requested information that is necessary andrelevant to their function as collective-bargainingrepresentatives of Respondents' employees(e)Failing and refusing to transmit dues pay-ments, pension payments, and other fund payments,that it is obligated to pay pursuant to its collective-bargaining agreements with the Unions(0 Failing and refusing to execute a collective-bargaining agreement after it had reached fullagreement with the Guild on the terms and condi-tions of such agreement(g)Bypassing the Unions by soliciting its em-ployees to abandon the Unions' bargaining de-mands(h)Bypassing the Unions by soliciting its em-ployees to enter into individual employment con-tracts and to abandon the Unions(0 In any like or related manner mterfenng with,restraining, or coercing employees in the exerciseof the rights guaranteed them by Section 7 of theAct2 Take the following affirmative action neces-sary to effectuate the policies of the Act(a)Offer all employees who were terminatedwhen the Respondents closed their Emerson, NewJersey facility about June 30, 1988, immediate andfull reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalent po-sitions, without prejudice to their seniority or anyother nghts or privileges previously enjoyed, andmake them whole for any loss of earnings andother benefits suffered as a result of the discrimina-tion against them, in the manner set forth in theremedy section of the judge's decision(b)Recognize and, on request, bargain with theNewspaper Guild of New York, Local No 3 of theNewspaper Guild, AFL-CIO (Guild) and the NewYork Italian Typographical Union No 261 (Typo-graphical Union) as the collective-bargaining repre-sentatives of its employees(c)Execute, on request, a collective-bargainingagreement with the Guild containing the terms andconditions agreed to at a negotiating session withthe Guild on February 2, 1988(d)Apply retroactively, the terms and conditionsof the collective-bargaining agreement to whichthe Respondents and the Guild agreed, and makeemployees whole for any loss of earnings and otherbenefits suffered as a result of their failure to exe-cute and abide by that agreement in the manner setforth in the remedy section of the judge's decisionas modified(e)Offer Riccardo Chiom, Vito Taormina,Marzio Mian, and Antonio Volpe Pasim immediateand full reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equiva-lent positions, without prejudice to their seniorityor any other rights or privileges previously en-joyed, and make them whole for any loss of earn-ings and other benefits suffered as a result of thediscrimination against them, in the manner set forthin the remedy section of the judge's decision(0 Make whole Amalia Javorsky for any loss ofearnings and other benefits she may have sufferedas a result of the discrimination against her, in themanner set forth in the remedy section of thejudge's decision(g)Remove from its files any reference to theunlawful lay off of Riccardo Chioni, Vito Taor-mina, Marzio Mian, and Antonio Volpe Pasim andthe unlawful transfer of Amalia Javorsky, andnotify these employees in writing that this has beendone and that these actions will not be used againstthem in any way(h)Transmit to the Guild the dues that it deduct-ed and failed to transmit since about September 25,1987, plus interest(i)Make all required pension fund payments pur-suant to the terms of the collective-bargainingagreement with the Guild that the Respondents un-lawfully failed to make since about October 1,1987, in the manner set forth in the remedy asmodified(j)Make all required fund payments pursuant tothe terms of the collective-bargaining agreementwith the Typographical Union that the Respond-ents unlawfully failed to make since about August1987, in the manner set forth in the remedy asmodified(k)Make whole employees for any losses suf-fered as a result of the Respondents' failure tomake required pension fund and other fund pay- IL PROGRESSO ITALO AMERICANO PUBLISHING CO273ments, in the manner set forth in the remedy asmodified(1) Furnish the Unions, on request, informationthat is necessary and relevant to their function ascollective-bargaining representatives of Respond-ents' employees(m)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder(n)Post at its Long Island City, New York facil-ity copies of the attached notice marked "Appen-dix "14 Copies of the notice, on forms provided bythe Regional Director for Region 22, after beingsigned by the Respondents' authorized representa-tive, shall be posted by the Respondents immedi-ately upon receipt and mamtamed for 60 consecu-tive days in conspicuous places including all placeswhere notices to employees are customarily postedReasonable steps shall be taken by the Respondentsto ensure that the notices are not altered, defaced,or covered by any other material(o)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondents have taken to comply14 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted By Order of The Na-tional Labor Relations Board" shall read "Posted Pursuant To a Judg-ment of The United States Court of Appeals Enforcing An Order of TheNational Labor Relations Board"APPENDIXNOTICE To EmpLoyEESSPOSTED By ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activitiesWE WILL NOT threaten our employees with jobloss or plant closure due to their membership in oractivities on behalf of the Newspaper Guild ofNew York, Local No 3 of the Newspaper Guild,AFL-CIO (Guild), or the New York Italian Typo-graphical Union No 261 (Typographical Union) orany other labor organizationWE WILL NOT transfer, demote, lay off, termi-nate, or otherwise discriminate against our employ-ees in retaliation for their activities on behalf of theGuild or the Typographical Union, or any otherlabor organizationWE WILL NOT close our operations at one loca-tion and reopen them at another location in retalia-tion for our employees' membership in or activitieson behalf of the Guild or the TypographicalUnion, or any other labor organizationWE WILL NOT refuse to bargain in good faithwith the Guild or the Typographical Union by fail-ing and refusing to make all required dues and fundpaymentsWE WILL NOT refuse to bargain in good faithwith the Guild or the Typographical Union by so-liciting our employees to abandon the Unions' bar-gaining demands or by soliciting our employees toenter into individual employment contracts, con-taining new terms and conditions of employment,thereby bypassing the UnionsWE WILL NOT fail to execute a collective-bar-gaining agreement with a collective-bargaining rep-resentative of our employees at a time when wehave agreed to all the terms and conditions of theagreementWE WILL NOT fail and refuse to provide to theUnions requested information that is necessary andrelevant to their role as collective-bargaining repre-sentatives of our employeesWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL offer Riccardo Chiom, Marzio Mian,Vito Taormina, Antonio Volpe Pasim, and all em-ployees who were terminated when we ceased pub-lishing and closed our Emerson, New Jersey facili-ty about June 30, 1988, immediate and full rein-statement to their former jobs or, if those positionsno longer exist, to substantially equivalent posi-tions, without prejudice to their seniority or anyother rights or privileges previously enjoyed andWE WILL make them whole for any loss of earningsand other benefits resulting from their terminations,less any net interim earnings, plus interestWE WILL make Amalia Javorsky whole for anyloss of earnings and other benefits, plus interest,she suffered as a result of our discriminationagainst her 274DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWE WILL notify Riccardo Chiom, Marzio Mian,Vito Taormina, Antonio Volpe Pasim, and AmaliaJavorsky that we have removed from our files anyreference to our actions against them which havebeen found to be unfair labor practices, and thatthese actions will not be used against them in anywayWE WILL recognize and bargain with the Guildand the Typographical Union as the collective-bar-gaining representatives of our employees at ourLong Island City, New York facilityWE WILL remit to the Guild the dues we deduct-ed from our employees' pay but failed to transmitto the Guild since about September 25, 1987, plusinterestWE WILL make all required pension fund pay-ments pursuant to the terms of our collective-bar-gaining agreement with the Guild that we unlaw-fully failed to pay since about October 1, 1987WE WILL make all required fund payments pur-suant to the terms of our collective-bargainingagreement with the Typographical Union that wefailed to pay since about August 1987WE WILL make employees whole for any lossessuffered as a result of our failure to make requiredpension fund and other fund payments, plus inter-estWE WILL, on request, execute a collective-bar-gaining agreement with the Guild containing theterms and conditions agreed to at a negotiating ses-sion with the Guild on February 2, 1988WE WILL apply retroactively the terms and con-ditions of the collective-bargaining agreement towhich we and the Guild agreed, and WE will makeyou whole with mterest for any loss of earningsand other benefits resulting from our failure to exe-cute and abide by that agreementWE WILL, on request, furnish the Unions infor-mation that is necessary and relevant to their func-tion as collective-bargaining representatives of ouremployeesIL PROGRESSO ITALO AMERICANOPUBLISHING COMPANY, INC , SEDINTSPA,  SEDINT USA,  AND AMERI-CAN MULTI MEDIAWilliam F Grant, Esq , for the General CounselElliot J Mandel, Esq (Kaufman, Franlc, Naness, Schnei-der & Rosenswezg), for Respondent Sedmt SPA, SedintU S A, Giovanni Pinto, Maria Theresa, MercunoPinto and American Multi MediaPeter M Napohtano, Esq , for II Progresso Italo Ameri-can• Publishing Company, IncIrwin Bluestein, Esq (Vladeck, Waldman, Elias & Engel-hard, P C ), for Newspaper GuildAndrew S Hoffman, Esq (Wiseman, Hoffman & Walzer,Esqs ), for Typographical UnionDECISIONSTATEMENT OF THE CASEJOEL P BIBLOWITZ, Administrative Law Judge Thiscase involved 11 days of hearing in Newark, NewJersey, and New York, New York, commencing Decem-ber 8, 19881 and concluding February 6, 1989 Theunfair labor practice charge, and the first, second, andthird amended charges in Case 22-CA-15571 were filedon February 25, March 18, July 14, and October 6 byNewspaper Guild of New York, Local No 3 of theNewspaper Guild, AFL-CIO (the Guild) The unfairlabor practice charge, and the first and second amendedcharges in Case 22-CA-15635 were filed on March 29,August 9, and October 11 by New York Italian Typo-graphical Union No 261 (the Typographical Union)The amended consolidated complaint, which issued Oc-tober 19, was further amended pursuant to a motion toamend complaint, dated January 4, 1989, alleges(a)That Respondent, Il Progresso halo AmencanoPublishing Company, Inc (II Progresso), and Respond-ent Sedint SPA (SPA), constitute a single-integratedbusiness enterprise and a single employer within themeaning of the Act(b)Respondents Giovanni Pinto (Pinto) and ManaTheresa Mercurio Pinto (Maria Pinto) are alter egos of IiProgresso, USA and SPA and are individually liable fortheir unfair labor practices(c)SPA, Respondent Sedmt USA (USA), and Re-spondent American Multi Media (AMM), constitute asingle-integrated business enterprise and a single employ-er within the meaning of the Act(d)AMM, and USA are alter egos of II Progresso andSPAThe substantive allegations of the amended complaintare as follows(a)In about April or May, at its Emerson, New Jerseyfacility, II Progresso, by Victor Pmeyro, its executivevice president, threatened its employees with job lossand plant closure because of their membership in, and ac-tivities on behalf of, the Guild and the TypographicalUnion(b)In about November 1987, II Progresso transferredemployee Amalia Javorsky to a lower paying position,and on about January 11, Il Progresso laid off employeesRiccardo Chiom, Vito Taormina, Marzio Mian, and An-tonio Volpe Pasim because these employees joined orsupported the Guild, or because they engaged in otherprotected concerted activities(c)Since on or about September 25, 1987, Il Progressohas failed to remit to the Guild dues payments deductedfrom the pay of its employees who were members of theGuild and had authorized said deductions(d)Since about September 25, 1987 (for the Guild) andabout September 29, 1987 (for the Typographical Union),II Progresso has unilaterally ceased making all benefitfund contributions (a mandatory subject of bargaining) to'Unless indicated otherwise, all dates referred to here relate to theyear 1988 IL PROGRESSO ITALO AMERICANO PUBLISHING CO275the Guild and the Typographical Union on behalf oftheir members/employees(e)Since about February 2, Il Progresso has failed toexecute a written contract embodying the terms and con-ditions of employment agreed to between it and theGuild(f)On about March 14, Il Progresso repudiated its col-lective-bargammg agreements with the Guild and theTypographical Union(g)Since about March 14, Il Progresso has withdrawnits recognition of the Guild and the TypographicalUnion as the representative of certain of its employeesand has refused to abide by the terms and conditions ofemployment of its contract with the Guild and the Typo-graphical Union(h)On about June 30, Il Progresso ceased publishingat its Emerson facility and terminated all its employeeswho were represented by the Guild and the Typographi-cal Union, because the employees joined and supportedthe Unions and engaged in other protected concerted ac-tivities(i)Since about July 1, USA has refused to hire the em-ployees referred to above at its new Long Island City fa-cility because they joined or supported the Unions or en-gaged in other protected concerted activities(0 In about April or May, II Progresso, by Pmeyroand Louis Dab, its advertising director, bypassed theunions by soliciting its employees to abandon the Union'sbargaining demands, thereby engaging in conduct de-signed to undermine the status of the Unions as their col-lective-bargaining representative(k) On about July 1 and 3, USA, by Pmeyro, and onabout July 9 and 10, by Dab, bypassed the Unions bysoliciting its employees to enter into individual employ-ment contracts containing new terms and conditions ofemployment, and by soliciting its employees to abandontheir union membership(1) From January through June, II Progresso, by Pin-eyro, at meetings and negotiations, intentionally misrep-resented information concerning the ownership and con-trol of II Progresso to the Unions, thereby failing and re-fusing to bargain in good faith with them(m) Since about July 5, Il Progresso has failed and re-fused to provide the Unions with information they re-quested, information which is necessary for, and relevantto, the Union's performance of its function as collective-bargaining representative for certain of II Progresso'semployeesIt is alleged that by the above activity, the Respond-ents have violated Section 8(a)(1), (3), and (5) of the ActI BACKGROUNDFor many years (and until June 20) Il Progresso, aNew Jersey corporation, was the only Italian languagedaily newspaper in the United States Until that date, itwas published at the Emerson, New Jersey facility anddistributed primarily in the New York and New Jerseyarea In 1981 the family/foundation that owned thenewspaper sold it to a group of Italian investors In 1985all of these investors except for one (Dominick Scag-hone,2 the president, who owned 5 percent of the stock)sold their interest in the newspaper to SPA, an ItaliancorporationFor many years, the Guild has represented employeesof Ii Progresso in the following unit office clerical em-ployees, translators, proofreaders,1 photographers, jour-nalists, and managing editors The most recent writtenagreement between the parties was for the period Janu-ary 1, 1985, through December 31, 1986 At the expira-tion of that agreement, II Progresso continued to apply itto these employees' terms and conditions of employmentNo further written agreement was entered into betweenthe parties, however, as stated supra, one of the allega-tions is that on February 2, the parties reached full andcomplete agreement, but Respondent refused to executea contract containing these terms and conditionsFor many years, the Typographical Union has repre-sented the typesetters and composing room employeesemployed by Ii Progresso, the most recent agreement be-tween the parties is for the period January 1, 1985, toDecember 31, 1986 Subsequent attempts to negotiate asuccessor agreement were unsuccessfulScaglione was the president of II Progresso until 1986,at that time he was replaced by Giannantomo Rom whospent most of his time m Italy Pmeyro was originallythe circulation director for Ii Progresso, in about March1987 he was promoted to executive vice president Atabout this time, Andrea Mantmeo and Salvatore Taor-mina were managing editors, Francesco DeLuca waspromotions manager, Louis Dabo was advertising direc-tor, and John Lee, of Lee Sexton & Company was theaccountant Pinto was, officially, a consultant who spentabout one-third of his time in this country at IIProgresso His permanent residence was in Italy As dis-cussed more fully, supra, there was substantial testimonythat his responsibilities at the paper were more significantthan simply as a "consultant" Javorsky, a bargainingunit employee until the paper closed in July, was origi-nally assistant controller and became controller in 1987In 1985 SPA purchased 95 percent of the stock of IlProgresso, in about 1987 the paper's masthead was trans-ferred to SPA, this was due to the Italian law that pro-vides for grants to Italian newspapers published abroadThe amount of this grant is substantially greater when anItalian company, such as SPA, owns the paper's mast-head At that time, Rom became "Editor Responsible"for the paper, this is a position apparently dictated byItalian laws Maunzio Lupo', an attorney, is a sharehold-er and chairman of SPA, Maria Pinto, the wife of Nit%is also a shareholder and general administrator of SPAAfter the transfer of the masthead to SPA, IIProgresso was published under printing and distributionagreements with SPA Allegedly, SPA was unhappywith the publication and had been threatening to end theagreement since late 1987 Finally, SPA cancelled theagreement on about June 30, 10 days after the paper'semployees went out on strike On July 27, Il Progressoreappeared (II Progresso II), this time publishing from a2 In about January, Scaglione sold his interest in the paper and relin-quished his position in the paper s operation 276DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDLong Island City, County of Queens, State of New Yorklocation, as compared to the Emerson, New Jersey loca-tion it had previously published from In addition, thenew operation was nonunion with Ii Progresso II sub-contracting the editorial work to AMM and the advertis-ing work to Advertising Venture International (AVI)Pregresso II was published by USA, wholly owned bySPA Maria Pinto was the original president and only di-rector of USA, Nancy Dell Oho, who is a member ofLupoes law firm in Italy and maintains an office at theNew York law firm of Eaton & Van Winkle, was secre-tary-treasurer and Pinto was a consultant At the requestof Lupoi, Pmeyro became president in July SalvatoreTaormina, formerly the editor-in-Chief at Il Progresso,was the original editor of AMM, he was later replacedby Guiseppe Fumagalli Michael Horne was the presi-dent of AMM, Dell Oho was secretary, and SherryRitter of Lee Sexton & Company (also called the Officeof John Lee) was the assistant treasurer FranciscoDeluca, who was in overall charge of the operation, wasalso the treasurer, he had previously been employed at IIProgresso Lee is, or was, the president of AVI andLouis Dab, who was in charge of advertising for IiProgresso is presently employed by AVI in a similar ca-pacityII JURISDICTIONIl Progresso admits that during the 12 months preced-ing July 1, it derived gross revenues in excess of$200,000, held membership in or subscribed to variousinterstate and international news services and advertisedvarious nationally sold products I therefore find that it isan employer engaged m commerce within the meaningof Section 2(2), (6), and (7) of the Act Belleville Employ-ing Printers, 122 NLRB 350 (1958)III LABOR ORGANIZATION STATUSThere being no dispute, I find that the Guild and theTypographical Union are each labor organizations withinthe meaning of Section 2(5) of the ActIV PINTOProfessor Pinto, who did not testify,3 is a key elementin this matter, he was a consultant to both Ii Progressoand Il Progresso II through USA, and spent approxi-mately 30 percent of his time in the United States Re-spondent alleges that he was consultant solely for editori-al matters General Counsel alleges that Pinto played amajor part m II Progresso's labor relations policies andThe requests of counsel for Sedint, dated February 8 and 27, 1989,that the January 19, 1989 letter from Jacobsen to Lupo' and the Decem-ber 15 letter from Lupo' to Jacobsen be received Into evidence is grantedand said exhibits shall be numbered Respondent Sedmt I9a and 19b Coun-sel for Sedmt's request, dated March 31, 1989, that the July 14 letter fromAttorney Conneely to Attorney Bluestein be received is deniedApparently, the only service on Pinto occurred in November at ameeting between the parties to attempt to resolve their many differencesBarry Lipton, president of the Guild was one of the union representativespresent Pinto, Lupo' (Pinto's Italian attorney), Dell Olio and others werepresent on behalf of the different employers At the commencement ofthis meeting, Lipton handed Pinto a copy of the consolidated amendedcomplaint because he "understood that he denied any knowledge thatany complaint had been Issuedeven if he only spent 30 percent of his time in the UnitedStates, he was on the telephone on almost a daily basiswith management representatives at the Emerson facilityNumerous witnesses testified about Pinto, Mantmeo,editor of Ii Progresso, testified that Pinto initially cameto the facility in 1985 and identified himself as GeneralConsultant for SPA, he had his own office (the largest atthe facility) Pinto spoke to Mantmeo about increasingthe number of pages in the paper (which they did) cov-ering more stories involving Italians (individuals or com-panies), giving prizes to Italian Americans and otherideas to promote the paper among its constituency Heparticipated in most of the editorial meetings when hewas present and discussed which reporters to assign toparticular stories as well as discussing the work beingperformed by the reporters He occasionally wrote edito-rials for the paper or designated articles that wouldappear in the paper In addition, Pinto spoke at meetingsattended by all of Il Progresso's employees, but Man-tmeo never heard him discussing labor relations at thosemeetings On other occasions, he heard Pinto commentthat the employees' salaries were too high and he expect-ed lower salaries and greater productivity in the nextcontract He did not see Pinto at the Emerson facilityfrom January through June, but he continued to haveregular phone conversationg with Taormma during thisperiodRiccardo Chioni, who was employed by Ii Progressoas a reporter, testified that Pinto told him that he wasthe owner of the newspaper and gave him some assign-ments when he was present at the facility AntonioVolpe-Pasim, who was employed by Ii Progresso as a re-porter, testified that Pinto gave him some special assign-ments, such as interviewing foreign dignitaries and toldhim what questions to ask On some of these occasions,Pinto accompanied him on the interview On occasion,Pinto changed his articles Pas= testified "For me, hewas my boss" Martino Rizzotti, a Guild chairman andreporter for II Progresso since 1981, testified that inabout late December 1987, Pinto had a meeting with"everybody" at which he said that the company thathandled their advertising had stolen their money and sothey had a cash-flow problem He asked the employeesto agree to a 5-percent reduction in salary or to waivethe overtime premium rate Rizzotti told him that hewould have to discuss such topics with Guild officialsOn January 7, Pinto asked Rizzotti, Massimo Jaus, as-signment editor, and Joseph Pantano, who was employedby Il Progresso and was president of the TypographicalUnion, to attend a private meeting with him At thismeeting, Pinto again asked them if they would relinquish5 percent of their pay or agree to waive premiums forovertime work They answered that they would not, thathe should discuss that with the union representativesJaus testified that Pinto gave him job assignments, Jausfelt uncomfortable with these assignments because Man-tmeo was the editor and Pinto was giving him assign-ments On occasion, Jaus explained this difficulty toPinto and asked Pinto to first discuss it with Mantmeo,Pinto said "Listen, I am the owner of this company, so Ido whatever I want If Mantmeo doesn't like it, it's too IL PROGRESSO ITALO AMERICAN• PUBLISHING CO277bad for him" Silvio Zucca, production manager andgeneral foreman for Ii Progresso, testified that GuidoGaghano, who was vice president and general managerof Ii Progresso, introduced him to Pinto as "Come withme, I'm going to introduce you to the new boss" Leo-poldo DeRosa, whoge last position at II Progresso wasassistant general manager, testified that Gagliano first in-troduced Pinto to him as "the one that will be runningthe company" Subsequently, he heard Pinto introducedas the consultant general and the publisher Pinto direct-ed DeRosa in hiring employees and played a major partin the paper's labor relations with the umons He in-formed DeRosa and others that he wanted givebacksfrom the unions, he expressed his strategy as "attack,attack, attack" He wanted givebacks on maternity leave,wages, vacation, and health benefits In about mid-1986,the paper's health insurance policy was cancelled fornonpayment, Pinto commented "Don't worry about itMaybe they'll walk off the job and shut down" Begin-ning in 1986, Pinto discussed the possibility of closingthe paper in New Jersey and reopening operations inLong Island City and New York City, and DeRosa vis-ited different locations in that areas on behalf of IIProgresso and reported the results of the visits to PintoScaglione testified that he first met Pinto about a yearbefore SPA purchased Il Progresso At that time, Pintoasked him (then the president of II Progresso) whetherthe paper was for sale Subsequent to the sale, he was in-formed that Pinto was an advisor, representative or dele-gate of SPA At a shareholders' meeting of Ii Progresgoheld in February 1987, Pinto was present with the proxyof SPAPmeyro testified that Pinto was general consultant toIi Progresso Pinto advised on editorial policy, for exam-ple what position the paper should take on a certainissue, and the layout of the paper, but not financial as-pects of the newspaper If he and Pinto disagreed on anissue, Pmeyro made the final decision Pinto never at-tended or played a role in collective-bargaining negotia-tions and never consulted with him on the subject Pm-eyro, who appeared very cooperative and forthright ondirect examination, was argumentative and, often, unre-sponsive when questioned by General Counsel GeneralCounsel referred to Pinto as the main contact betweenSPA and Ii Progresso, Pmeyro disagreed General Coun-sel then askedQ My question is, who from S P A SedmtS P A, had responsibility to oversee the operationsat Ii Progresso? I asked if you could name a personfrom Sedmt S P A who was in charge of lookingafter II Progresso?A I'm sorry, that question you should ask ofsomeone elseAs Pmeyro was the top person running the everydayaffairs at the paper, I interpret that answer as a refusal,rather than inability, to answer In answer to a subse-quent question on the same subject, Pmeyro testified"Evidently you are not aware of what my position was"Finally, Pmeyro testified that he mentioned somefinancial matters to Pinto and that Pinto would ask him,"in general," how the situation was Pinto attended man-agement meetings, but never gave directions on the edi-torial policy of the paper He testified "He never gavedirect instructions to nobody All of his instructions weregiven through me" Pinto expressed to Pmeyro his dis-pleasure about the poor quality of the newspaper and thehigh absenteeism of the employees He testified that hedoesn't know of SPA's financial arrangements withPinto, but he does know that Pinto was paid no salaryby II Progresso, rather the paper paid for his expenseswhile in the United States In this regard, they paid hisbills for an apartment and a leased Mercedes Benz,which were used almost exclusively for him In 1988, themonthly rent Ii Progresso paid for Pinto's apartment was$3500, the monthly leasing charge for the automobilewas $1023By letter dated July 31, 1986, Gagliano wrote toLupo', inter aliaSince there is no direct link between Prof Pintoand Ii Progresso, I would find it very hard, in lightof our financial predicament, to justify to an exam-ining party, the expenditure of well over $50 thou-sand in goods and services supplied to Prof Pintoduring the last seven months As far as any auditorwould be concerned, apartments and automobilesand Amex card charges would amount to personalincome At the moment, I could be held personallyresponsible for un-paid income taxIf the present system of management is to contin-ue, where Prof Pinto is giving company directivesand is implementing decisions that have a financialeffect on II Progresso, he will have to be appointedby the board to a role that officially assumes re-sponsibility for the company If Prof Pinto returnsin such a capacity, and I receive official notificationfrom you that such will be the case, the aboveproblems are somewhat alleviatedV THE CLOSING AND OTHER ALLEGATIONSThe last collective-bargaining agreements between IIProgresso and the Guild and the Typographical Unionexpired December 31, 1986, subsequent intermittent ne-gotiations were unsuccessful at arriving at new agree-ments It is undisputed that II Progresso has made nopension contribution to the Guild (as it is contractuallyobligated to do) since it made a payment to the Guild inMay for the month of September 1987 No paymentswere therefore made for any portion of the period Octo-ber 1, 1987, through June 20 The parties stipulated thatII Progresso made no payments to the TypographicalUnion's funds (as it was obligated to do) from August1987 through June 20 The parties also stipulated that IIProgresso failed to remit union dues to the Guild for theperiod September 25, 1987, through June 20 althoughsaid dues were deducted from active Guild employee-membersAs stated, supra, the last collective-bargaining agree-ment between II Progresso and the Guild and IIProgresso and the Typographical Union expired on De-cember 31, 1986, although II Progresso continued to 278DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDabide by most of the provisions of these agreements,except for its refusal to remit dues or pay to the unionfunds as discussed, supra On November 18, 1987, theGuild employees of II Progresso had a meeting wherethey discussed the fact that they had gone almost a yearwithout a new contract and other problems they wereencountenng At this meeting, the members voted unani-mously to authonze a stnke against the paperAmaha Javorsky was in charge of Ii Progresso's ac-counting department from about April through Novem-ber 1987 Dunng this period, Pmeyro repeatedly askedher to resign from the Guild, but she refused She wasone of the employees who voted on November 18, 1987,to authorize a strike against the paper 4 A few days later,Pmeyro called her into his office and told her that shewould be transferred to the advertising department andMananna Pisan() would take over her position 5 She wasasked by General Counsel whether Pmeyro gave her areason for the change and she answered, "no" WhenGeneral Counsel askedQ In fact, he told you that he was doing it be-cause you voted to strike, didn't he'?A No I asked him, because I vote for the strike,and he told me, "No, I need somebody else in theaccounting department"Q Mr Pmeyro informed you that due to youractions at the union meeting he was removing youfrom the accounting department and transfernngyou to advertising Didn't he tell you that?A No, I asked him and he said, "Not for youraction Because I need somebody else" But believeat that time it was for my action because I vote forthe union, yesJavorsky was then shown a letter she wrote to theGuild on February 24, in the letter she statesA few days after the meeting, Mr Pmeyro calledme into his office and informed me that due to myactions at the union meeting, he was removing mefrom the accounting department and transferring meto the advertising departmentJavorsky testified that Pmeyro never specifically saidthat the change was due to her actions at the unionmeeting, but she "presumed" that was the reason, be-cause when she asked whether it was because of her voteat the union meeting, Pineyro simply shrugged his shoul-dersThe next allegation, chronologically, is that IiProgresso and the Guild reached full agreement on anew contract at a meeting held on February 2, but IiProgresso subsequently reneged on the agreement About15 negotiating sessions, beginning in early 1987, precededthis meeting Attorney John Canom, labor counsel for IiProgresso since about 1981, was its pnncipal spokesman4 Javorsky, who has been employed by II Progesso II as a bookkepper,was subpoenaed by General Counsel and was a somewhat uncooperativewitness5 In January, Pmeyro told her that she would be returned to her pnorposition because Pisano couldn't handle Itin these negotiations, also present for the paper at thismeeting were Dabo and Pineyro Present for the Guildwas Bill Montes (who did not testify), business agent forthe Guild, together with employees Rizzotti and JausThere were approximately six open issues at the begin-ning of this session, admittedly, agreement was reachedon, at least, all but one of these issues The only issue incontroversy was wages the General Counsel alleges thatthere was agreement on that issue, as well, at this meet-ing, and therefore full agreement was reached Pmeyro(and Ii Progresso) allege that there was a misunderstand-ing about the terms, and therefore no agreement wasreached Sometime during this meeting, Pmeyro andMontes met separately from the rest of the participantsAfter they returned, Canom proposed a 6-percent in-crease with only 3 percent of that retroactive to January1, 1987, then a 5-percent increase on January 1, 1988,and another 5-percent increase January 1, 1989 Canomsaid that this proposal "compounded to 16 87 percentover the term of the contract and that I thought myclient was giving far more money than he should but, theunion, if they were wise, should accept the proposal "6He testified, as well, that "at the end the union reallydidn't dispute the wage issue After I made the proposal,we concentrated on the other items" As to whether theGuild accepted his wage offer, he testified "They didnot indicate disagreement" and, at the conclusion of themeeting, Montes, Jaus, and Rizzotti shook hands withCanom, Pmeyro and Dabo and said that they were happythat it was over Canom testified "I shook hands becauseit seemed to me that the negotiations had been initiallyconcluded" He also testified "I had made an offer onbehalf of the Company and at the end of the day theoffer as revised had been accepted by the union" On thefollowing day, Canom received a phone call from themediator who told him that Pmeyro had called him andsaid that there was a serious misunderstanding He hadnever agreed to 16 87 percent, the paper only meant tooffer 13 percent He said at subsequent meetings and dis-cussions with the Guild regarding this situation "MrMontes' position was that he was willing to sit down anddiscuss further the difference between the 13 percent thatthe company said was the wage offer, and the 6, 5 and 5that the union was saying was the wage offer" Howev-er, Montes "did say that it was Mr Lipton's (BarryLipton, President of the Guild) position that there wasan agreement on wages and there was nothing more todiscuss with respect to that issue" He testified "MrLipton was consistent throughout, he never vaned fromthat positionPmeyro was questioned about this meeting by counselfor Ii Progresso He testified that Montes told him thatunless they agreed upon a contract he would "be literal-ly fired from my job" On cross-examination, hetestified "Not exactly fired he was going to betaken out of the negotiations" At their pnvate meetingon February 2, Montes asked him for 15 percent over 3years-5 percent, 5 percent, and 5 percent Montes toldPmeyro "You know where I'm going to be sent after6 He testified that he had previously discussed this offer with Pmegro IL PROGRESSO ITALO AMERICANO PUBLISHING CO279this meeting if I don't get something" Pmeyro said "Isaid, okay The only thing we can do is 3% for the yearthat went by, 5% and 5% That would make a gross13 percent increase" Montes said that he wanted 15 per-cent•"to save his neck" Pmeyro said that he couldn'tdo that Montes then proposed that they receive 6 per-cent, 5 percent and 5 percent, but "instead of 6%, it'sgoing to be three because we're going to take only halfof the year" Pmeyro testified that he misunderstoodMontes believing that "it was 3%, 5% and 5% It waslike that So, when I left the room, said we had a dealbetween Mr Montes and myself, not with the union, bymy understanding was 3, 5 and 5" he told Canom oftheir agreement and Canon' told him that something waswrong Pmeyro told him that he didn't want to hearabout it and Canom made the 6 percent, 5 percent, and 5percent offer with only 3 percent retroactive, to theUnion At the conclusion of the meeting, the partiesshook hands While driving back to his office at the con-clusion of the meeting, he told Dabo "Something'swrong around here Something doesn't sound good"When he arnved at his office, he called Montes and toldhim that he made a mistake, he then called the mediatorand told him the same thingMantmeo testified that on the evening of February 2,after Pmeyro returned to the facility, he met with Man-tmeo, Taormina, Pisano, and others At this meeting Pm-eyro told them that it was a very expensive agreement,but because of it, labor difficulties would disappear andworking relations would improveIn March, a further negotiating meeting took place be-tween Il Progresso and the Typographical UnionPresent on behalf of Il Progresso were Canom and Pm-eyro, for the Typographical Union were Andrew Hoff-man, its attorney, George McDonald, president of NewYork Mailers' Union, No 6, Pantano and other IiProgresso employees As II Progresso was talking of pos-sibly closing, Hoffman asked about security for the possi-ble severance pay and unpaid fund and pension pay-ments Pineyro said that his client "had no reason forany concern," that he was a man of his honor, and ev-erything would be paid Hoffman then asked Pmeyrowho owned Ii Progresso, and he said that 95 percentwas owned by SPA, Hoffman then asked Pmeyro whoowned SPA and Pmeyro said that Pinto owned it Hoff-man then asked him who was guaranteeing the severancepay and Pmeyro said that SPA would guarantee the pay-ments Hoffman asked him if he was authorized to speakfor SPA and Pmeyro said that he was Hoffman askedhim numerous times if he had spoken to Pinto about itand each time he answered that he had McDonald testi-fied that at this meeting, in answer to Hoffman's ques-tions, Pmeyro said that 95 percent of Il Progresso wasowned by SPA who would stand behind making thepayments, and that he had spoken to Pinto about it andPinto was a man of his word and said that all paymentswould be made Pantano testified that at a meeting ineither February or March, when Hoffman questionedPmeyro about the ownership of II Progresso, Pmeyrosaid that it was owned by SPA, one of whose sharehold-ers was Pinto The sole testimony by Pmeyro regardingthis conversation was that in answer to Hoffman's ques-tions he told him that 95 percent of, 'the stock of IIProgresso was owned by SPAsBy late 1987 labor relations at the paper had becomeless than harmonious In December 1987, a number ofthe Guild members prepared a leaflet to be distributed ata dinner held at the Waldorf Astoria in mid-Decemberby II Progresso for the Italian Prime Minister and promi-nent Italian-Americans in the area The leaflet referred totheir being without a contract, and that the subsidy thegovernment gave to Ii Progresso was misdirected andshould be frozen until they agreed upon a new contractIt referred to intimidations and violations of civil rules,stated that they had to go to the Labor Board and re-quested a meeting with the prime minister ReportersRiccardo Chiom, Tony DeSantore, Martino Rizzotti, andMarzio Mian distributed these leaflets that evening at theWaldorf Astoria Chioni handed a leaflet to the ItalianAmbassador that evening, Pmeyro observed him for awhile without saying anything In addition, he observedMian giving a leaflet to Pinto In all, about 100 leafletswere distributed over a 2-hour period Pas= gave a leaf-let to the Prime Minister's press secretary that eveningand arranged to meet with him the following morningtogether with Mian and Rizzotti Rizzotti testified thatPinto, as well, was handed a leaflet that evening Onabout January 12, Il Progresso laid off reporters Chioni,Mian, Pasim, and Vito Taormina (son of Salvatore Taor-mina), General Counsel alleges that the layoffs were mo-tivated by the leaflettmg a month earlier at the WaldorfAstoria Ii Progresso defends that these layoffs were byseniority and were therefore lawful (At the time, Chioniand Mian had more seniority than Pasmi and Vito Taor-mina) Chioni testified that a few days after the leaflet-tmg, Taormina (his editor) told him to remain seated athis desk while others covered his assignments On Janu-ary 12 he was sent to Pmeyro's office and given a letterinforming him of his layoff In addition, Pmeyro toldhim "From now on, I don't want to see you anymore inthis place" Rizzotti testified that after the four were laidoff he had numerous discussions with Pmeyro in an at-tempt to get them reinstated Pmeyro repeatedly toldhim that he didn't care about Vito Taormina and Pawn',"but he didn't want to see the other two guys aroundparticularly Riccardo Chioni, because he reallyhates him" Rizzotti told Pmeyro that it was clearly re-taliation, Pmeyro said that he didn't want Cluom aroundPmeyro referred to the leaflettmg as "disgusting" andsaid "After what they did, I don't want them back"When Rizzotti continued his efforts to settle the matter,Pmeyro said that he would do it if he could avoidhaving Chiom, and to a lesser extent, Mian, return Jaustestified that prior to the layoffs, overtime work amongthe editorial staff was minimal, after the layoffs, overtimeamong the staff averaged 20 hours a week Rizzotti testi-fied that after the layoffs, he was repeatedly asked towork overtime In addition, after the layoffs, the papercould not produce 24 pages on a regular basis Mantmeotestified that after the layoff of the 4 reporters, only 11journalists (including himself and Taormina) remained,necessitating an average of 1 day a week of overtime 280DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwork for each journalist Under the Guild contract, thejournalists are paid time and a half for overtimePineyro testified that on January 7, he determined thateconomic conditions necessitated that four journalistshad to be laid off "I went to the contract with theGuild, those were Guild employees and I did as per thecontract said" [layoff by seniority] That was how hechose Chioni, Mian, Vito Taormina, and Pasuu (in orderof most to least senior) On that day, he wrote to Montesabout this decision "He agreed with me, 1,000% And Igot the union's blessing through Mr Montes " Thechoice of individuals was based solely on seniority, ithad nothing to do with atumus due to their union activi-ty or with the distnbation of the leaflets at the WaldorfAstoria, although, he testified, it showed "a disgustingattitude" on their part and hurt Il Progresso's chances ofcontinuing the contract with SPA to publish the paperHe never told anyone that he would rehire Vito Taor-mina and Pasim if he didn't have to take back Chiom andMianA number of employees testified to statements Pmeyroand Pinto made to them regarding closing and later re-opening the paper at a different location Mantmeo testi-fied that on six or seven occasions between January andMay, Pmeyro told him that the Union was going too farand it could be "deadly" for them That they could shutdown the paper and move some place else He also toldMantmeo "Pretty soon things will change" He also toldMantmeo that "the paper would close but that doesnot mean the paper will die" Enzo DeBlasio, who wasemployed by Ii Progresso in the advertising department,testified that in about March, Pineyro told him thatunless the union lowered its demands, "there was astrong possibility that Ii Progresso would close" Therewas no mention of the paper reopening at another loca-tion Pmeyro testified that he never had such a conversa-tion with Mantmeo where he discussed the papers diffi-cult financial condition and what he considered to be theGuild's excessive demands He told him that unless thepaper's operation improved, their contract to publish thepaper would be terminated He never told Mantmeo thatthe paper would move to a different location "we neverhad senously the idea of moving" In addition, he wasnever aware of any plan to close the paper in NewJersey and to reopen in Long Island City with new em-ployeesDeRosa, assistant general manager at Il Progresso until1987, testified that on a number of occasions when some-body mentioned the Unions, Pinto answered "To hellwith them If they stop working, we'll close down" Be-ginning in 1986, Pinto spoke to him about moving theeditorial department of the paper to Long Island CityPineyro testified that beginning in late 1987, SPA wasthreatening to terminate its agreement with Il Progressoto publish the paper,7 but through numerous telephonecalls and vigits to Italy and discussions with Pinto andLupo', he was able to convince them to delay their deci-sion During this period, he also Informed the unions of7 Pmeyro's testimony of the relationship between SPA and IIProgresso "SPA was the publisher of the paper We were the Companythat made up the production of the paper"the serious situation facing the newspaper and that unlessthey agreed to moderate their demands and obtain coop-eration from their members, the paper could close Infact, on a few occasions, SPA had decided to end thecontract and close the paper, but Pineyro convincedthem (until June 29) to delay that decision On one ofthese occasions when Pineyro believed that the contractwas to be cancelled, Canon' wrote the following letter,dated March 14, to the GuildWe are writing on behalf of II Progresso tonotify the Guild as follows(1)this letter is to terminate the collective bar-gaining agreement between the Guild and IlProgresso entered into on August 8, 1985 for a termfrom January 1, 1985 through December 31, 1986 tothe extent the terms and conditions of said Agree-ment have remained in effect after December 31,1986 until this notice of termination,(2)this letter is also to advise that Ii Progesso isplanning to close its operations effective April 1,1988 We would like to meet with representativesfrom the Guild to discuss this matter fully includ-ing, without limitation, the effects of this closing onthe employees represented by the Guild Pleasecontact the undersigned to arrange for a meeting atyour earliest convenienceThe notice and offer to meet stated in the secondnumbered paragraph above was also deliveredorally to Guild Local Representative Bill Montes ata meeting at our office this morningBetween November 1987 and June, the Guild held nu-merous meetings with its members to keep them in-formed of the situation at II Progresso The employeesstruck on June 20 and Ii Progresso never published againfrom New Jersey Rizzotti and Jaus testified that the em-ployees voted to strike for numerous reasons the factthat no new agreement had been reached for 18 months,that after an agreement was reached on February 2, thepaper reneged on the agreement, and the fact that thepaper had not made the required pension and fund pay-ments, nor had it remitted to the Guild the dues deduct-ed from the employees' pay Another factor was the Jan-uary layoff of the four employees Joseph Pantano, anemployee of Il Progresso and president of the Typo-graphical Union, testified that his members also author-ized a strike in 1987 His union followed the Guild onstrike because of the lack of a contract over 18 months,the failure of the paper to pay the required pension fundsto the Union since about mid-1987 and bounced checksto the employees•By letter dated June 29, new counsel for II Progressowrote to the UnionsWe have been retained by II Progresso Publish-ing Company, Inc , to represent the CorporationAs you were previously advised, the contract toproduce "Ii Progresso Italo-Amencano," between IlProgresso Publishing Co, Inc and Sedmt S P Aexpired December 31, 1987 The contract wasthereafter extended several times, but the quality of IL PROGRESSO ITALO AMERICANO PUBLISHING CO281the newspaper has not improved Sedmt S P A hasdecided not to extend its contract with Il ProgressoPublishing Co, Inc beyond June 30, 1988Consequently, as of that date II Progresso Pub-lishing Co, Inc will cease publication of "IIProgresso Italo-Amencano," and all personnel arefree to make other arrangements for employmentAs you are also aware, the stock of II ProgressoPublishing Co, Inc was sold at the end of 1987 tonew owners The Corporation intends to remain inbusiness performing non-publishing activitiesI am available at your convenience to discuss theeffect of this development on your umon membersPlease contact me to arrange for a meetingOn the following day, II Progresso formally notifiedeach of its union employees that it would not publish IlProgresso after that date and that the employees werefree to make other arrangementsSubsequently, the Guild sent the following letter,dated July 6, to new counsel for II Progresso, whichforms the basis of the allegation that Il Progresso violat-ed Section 8(a)(5) of the Act by failing to provide theGuild with requested information which was relevant toits position as representative of the employeesFollowing up on our meeting of yesterday after-noon in connection with the above matter, pleasesend me copies of the following documents immedi-ately1 All documents evidencing ownership of theshares of Copyright International Trading Organiza-tion Limited (Copyright International)2 All documents relating to the sale to Copy-right International of the shares of Ii ProgressoPublishing Co, Inc ("II Progresso")3 The contract between Sedmt S P A (Sedmt)and Il Progresso for the production by Il Progressoof II Progresso-Italo Amencano4 All communications relating to the cancellationby Sedmt of the contract between Sedmt and IiProgresso for the production of Ii Progresso Italo-Amencano5 A list of all the assets and liabilities of IiProgressoBy letter dated July 25, to counsel for the Guild,counsel for II Progresso stated, inter aimyour broad document request appears to be adiscovery request related to the pending litigationNegotiations are further hindered by your contin-ued refusal to provide II Progresso with the infor-mation it previously requested about the presentvalue of accrued vested pension benefits and with-drawal liability and your outright refusal to agree toany confidentiality safeguards We reiterate ouroffer to provide you with financial information andother relevant information provided that you agreeto our legitimate request for confidentiality safe-guardsCounsel for the Guild responded by letter datedAugust 4 as follows, inter aim2 So far as the documents I have requested areconcerned, your refusal to provide them frustratesnegotiations over the outstanding issues between theparties and violates the National Labor RelationsAct Given the various representations you havemade, it is impossible for the Guild to negotiatewith you without the document which would sup-port or disprove those representations Every docu-ment which I have requested has been requested inresponse to a matenal representation made by youas to the ownership of Il Progresso, the alleged lossof the contract to publish Ii Progresso Italo-Amen-cano, or some other fact material to the negotia-tions5 Finally, since your view of confidentiality ap-pears to require the Guild to abandon its efforts toenforce its contractual and legal rights at the Board,or in any other forum it may choose, the Guildcannot agree to this illegal precondition to the re-ceipt of information which you are mandated bylaw to providePlease provide me with the mformation requestedimmediatelyIn addition to the alleged threats to close the NewJersey facility and reopen elsewhere, some of GeneralCounsel's witnesses testified to being offered or givenjobs at Ii Progresso II after being employed at IIProgresso in New Jersey DeBlasio testified that onabout July 10, he received a call from Dabo (advertisingmanager8 of Ii Progresso, and his supervisor since about1985) asking to meet with him When they met, Dabotold him that Pinto said that he was willing to hire DeB-lasio on a straight commission basis, no salary and nounion, it was for Ii Progresso in Long Island City DeB-lasio said that he would not accept such an arrangementand Dabo said that he wasn't surprised, but he felt thathe should tell him anyway He told DeBlasio not tomention the conversation to anybody Dabo (a witnesscalled by General Counsel) testified that at the meetinghe never transmitted a job offer from Pinto to DeBlasio,when DeBlasio asked hun what was new at the paper, hesaid nothing was new, but he understood that the paperwould resume publication, but with a different companyTina Sasso, who was employed by Il Progresso as areceptionist and, later, in the circulation department, tes-tified that in about January 1987, Pmeyro told her "thathe had intentions of possibly publishing in Long IslandCity If that should happen, would I be interested ingoing there in the circulation department?" About 3months prior to the stnke, Pmeyro said the same thingand asked her if she would go there, she said that shewould think about it, but she didn't think so On about8 DeBlasio testified that Dab directed the work of the employees inthe department "He took charge of us and his duties were those ofsupervising our operation, making sure that we would do the properthing " Dab was present at the negotiations, on behalf of IIProgresso, at the final three or four sessions, although he did not say any-thing 282DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDJune 29, Pmeyro's secretary, Rita Scaravalli, called Sassoand said that Pineyro would like to meet her at hishouse, at the time, he was recuperating from surgery Aday or two later she met him at his house At that time,Pmeyro said that they would be reopening the paper inLong Island City in about 15 days and would she be in-terested in working there with him He said that shewould keep her seniority, sick days and vacation days,and her salary would be increased, but he did not say byhow much She said that she would have to think aboutit some more She asked him if he had spoken to otheremployees and he said that he hadn't, but intended to doso Later, Sasso told Pmeyro that she wasn't interested,and did not return to work for Ii Progresso IIGuista Licausi who was employed by II Progresso asassistant foreman in the composing room from about1980 until the closing, testified that on about July 1,Scaravalli called her and said that Pmeyro would like tospeak to her and her husband (also employed at thepaper) at his home That afternoon they met with Pin-eyro at his home Pmeyro told them that they weremoving to Long Island City and he asked them if theywanted to go back to work with Ii Progresso Licausiasked Pmeyro what his intentions were with the otherpeople who were fired, he said that they intended to payeverybody Licausi said that she and her husband wouldthink about it and call the next day The next day shecalled Pmeyro (she speaks better English than her hus-band) and asked if they would receive the same benefitsas before At first, he answered no, but he called backlater that day and told Licausi that they would be givencontracts with the same benefits they previously enjoyedLicausi told Pmeyro that they would consider it, shethen called Pantano who told her that the paper had nointention of settling with the unions After that, shecalled Pmeyro and told him that they could not acceptthe job Gramlla Bivona began her employ with IiProgresso in August 1987 as a receptionist She testifiedthat in about January, Pmeyro called her into his officeand said that in the future II Progresso was going tomove to Long Island City and he offered her a job thereas editorial coordinator He said that it was a manage-ment position so she would have to resign from theGuild She said that she would think about it That wasthe last time she discussed the job with PmeyroSilvio Zucca was employed by Ii Progresso as produc-tion manager, he testified that in May, he told Pmeyrothat he was over 65 and wanted to retire Pmeyro askedhim why and Zucca said that he was tired of the travel-ing and the aggravation Pmeyro told him to postponehis retirement "because I'm going to need you" In July,Pmeyro called him and asked him if he would return towork for II Progresso Zucca said he would, the onlyreason he did so, was that he felt that it could assist theunions in locating II Progresso II Pmeyro told Zuccathat there would be no union and he would assist toformat and program the computers Zucca simply report-ed the address to the union and Mantmeo and never re-ported to work thereJavorsky testified that when the strike began, shejoined the strike Sometime in July, she received permis-sion from the Unions to report to work for some book-keeping work regarding vacation pay and severance payAt about that time, she spoke to Pmeyro, who told herthat "Sedint" was looking for a bookkeeper and if shewas interested, she should go to Interfore, an employ-ment agency and fill out an application, "he told me it'sa new company and you have to fill out an applicationlike everybody else" Pmeyro told her that he would bepresident of the company She filled out the applicationwith Interfore and shortly thereafter she was told thatthe bookkeeper position was hers, if she wanted it ShedidPineyro testified that pnor to June 30, he never of-fered anybody a job with Il Progresso II and, at anytime, never offered anybody a contract for services withthat company More particularly, he never offered jobsto DeBlasio or Sasso As to Sasso, he testified that atabout the beginning of July, she came to his house and"seemed concerned about losing her job And so I prom-ised her to mention her name, even recommend her tothe people that was hiring employees at Sedmt Yes, thatI did" He testified that he did call ZuccaI called him And being that he had resigned9 fromthe Company a couple of months before, so he hadnothing with any claim or any union or himpersonally He was in retirement, so I understoodand absolutely free to work for anybody if he de-cided to do so And we might have been able to usesomeone with his background He said that he ac-cepted [as a consultant] but he never showed upPmeyro testified further that "our lawyers" made thearrangements with Interfore," "an employment agency,a consultant company"•for hiring employees for USAThe issue of employment for Javorsky with USA arosewhenShe came over to visit me at my houseI men-tioned that these people were hiring and if shedecided to do something on that direction, and if Ihad a chance to, I would be more than happy to re-comend her for the jobHowever, on cross-examination, Pmeyro testified thatwhile Interfore did the interviewing, he made the finaldecision on who would be hired Pmeyro's son Martin,circulation manager, Francisco DeLuca, sales promotionmanager, and Enzo Scaravalli, distribution manager,each began with USA after II Progresso ceased publish-ing Pmeyro testified that he told Interfore to contact9 Zucca testified that he was production manager at the paper until Itclosed, on July 5, when he received the call from Pmeyro 'I was apply-ing for retirement" By letter dated June 17, Zucca told Pmeyro that, asper their prior discussion, he would resign and retire on July I Pmeyro'stestimony as to when Zucca's retirement was to begin is unclear, at onepoint he testified that Zucca resigned while he was still vice president ofII Progresso, two questions still vice president10 At another point, he was askedQ And who told you that this consultant agency would be em-ployed for this purpose•or did you make that decision'A Yes Nobody told me I made that decision alone with the gen-eral consultant Sedmt, USA, with Mr PintoQ So the two of you made the decision'A I made a decision IL PROGRESSO ITALO AMERICANO PUBLISHING CO283them and if they were interested in working for USA, tointerview themIn early to mid-July, furniture, computers, and ar-chives were moved from the Emerson, New Jersey facil-ity to the new facility rented by the paper in LongIsland City Pmeyro testified that he knew he could takethese items because they belonged to SPA which wasnow a 100-percent owner of the stock of USA Pmeyrowas askedQWho informed you you could use itA Professor Lupo'QWhen did he inform you of that?A That that belonged to Sedmt, S P A and Icould use whatever I needQMy question was, when did Mr Lupoi tellyou that?A I don't recallQWell, when did you have•A Before I made the move sometime in JulyA few moments later Pineyro was askedQNow, are you sure it was Mr Lupo' who youtalked to about moving the furniture out of Emer-son?A I didn't talk to Lupo' about moving the furni-tureQWho did you talk to about moving the furni-ture?A I said before, to nobodyAfter these items were shipped to the new Long IslandCity facility, and other items were put in storage, theEmerson facility was emptyFrancesco DeLuca, who had been employed by IlProgresso as a photographer until it closed, and was sub-sequently employed at AMM as an administrator, testi-fied that in early July, Martin Pmeyro (Pineyro's son)asked him if he would help them move the furniture andequipment from New Jersey to Long Island City Afterthey physically moved the equipment and furniture,Taormina, the original editor at AMM, asked him to stayand assist him to setting up the operationPmeyro testified that he chose Long Island City as thenew location for II Progresso II to be close to the pnnterof the paper•Stellar Printing He located the space andnegotiated with the landlord for the space He discussedsome aspects of the new operation with Pinto The initialissue of Ii Progresso II appeared on July 27, it includedan article extremely critical of the unions and employeesof its past operation The masthead of Ii Progresso hadchanged very little from October 1987, until the finalissue on June 20, for the initial issue of Ii Progresso Hthere were substantial changes Instead of "published byII Progresso Italo Amencano Publishing Co, Inc forSedmt SPA," it stated that SPA was the editor, Guin-mantono Rom was still the "Direttore Responsabile " Co-ordinating the editorial and distnbution work was USA,whose president was Pmeyro Stellar Printing was listedas the printer (it had been the printer at the conclusionof the operation in New Jersey, but was not listed on themasthead) and AVI, whose president was listed as JohnLee, was in charge of advertisingIt is next alleged that in the operation of Ii ProgressoII, subsequent to July, USA and AMM are alter egos ofthe prior operation of Il Progresso and SPA Respond-ents defend that in the operation of Ii Progresso II,USA'S sole function was to coordinate all the activitiesStellar for the printing, AMM for the editorial and cre-ative functions of the paper, and AVI for advertising 11Pmeyro testified that the first time he heard of USAwas on June 12 in a phone call from Lupo' who told himthat he (Pmeyro) would be the president of USA andthat its purpose was to coordinate the production of thepaper He was also informed that Maria Pinto was theoriginal president of USA He originally testified thatthis phone call from Lupoi was the first he knew ofUSA, subsequently, he testified that Lupoi did not tellhim of the creation of USA in this call 12 He testifiedthat Lupoi did not give him a specific date when hewould be president of USA or that USA would beginproducing the paper, he said that it depended uponwhen, and if, SPA cancelled the existing agreement withIi Progresso During this conversation, Lupo' did not tellPmeyro what his compensation would be as president ofUSA, nor did Pmeyro ask In about July, he met withPinto who told him that Ii Progressgo II would be pub-lished through contracting firms, Pmeyro would be thepresident of USA" which would be a liaison betweenSPA and the subcontracting companies Pinto said thatAMM (whom Pineyro had never previously heard of)would be doing the editorial work, AVI for advertising,Stellar for printing, and USA for distribution Pinto toldhim that the operation would be located as Long IslandCity, where Stellar was located, and instructed him tofind space there for USA Stellar located temporaryspace for USA next door to their facility and theymoved there in JulyBy letter dated May 30 from "Maria Teresa Mercurio"(as "Sole Administrator") to USA ao Eaton & VanWinkle, Ms Pinto wrote, inter slutSubject Coordination of production operations of "Ii-Progresso Italo-Americano"GentlemenThis is to confirm to you that by the end of Junewe expect to have in operation the new structurefor the production of the daily, "Ii Progresso Italo-Amencano," for which you will be handling thetechnical and financial coordmation in addition to" In his brief, General Counsel alleged AVI as an alter ego for thefirst time Unlike AMM, which was added to the complaint as an alterego by amendment of General Counsel, no such amendment was madefor AVI No such finding will therefore be made as to AVI BMD Sports-wear Corp, 283 NLRB 142 (1987), cited by General Counsel in his briefin this regard, is inapposite12 Also confusing and unclear is Pmeyro's testimony of who told himthis (Lupo' or Pinto) and when he first heard It (June or July)13 A Consent of Sole Stockholder in Lieu of Annual Meeting of USAdated in 1988 (no month) list "Marla Teresa Mercurio" as sole directorOther formal documents of USA list Dell'Olio as secretary, effective inMarch and Pmeyro as president and Rita Scaravalli, assistant secretary,effective July 1 284DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe operations as distributor, as governed by a sepa-rate contractFor clarity's sake, the new structure is based onthe following points(1) We, as publishers of the newspaper contractdirectly with all the suppliers of goods and services,such as, for example, with the printer, the papersuppliers, the press agencies, the advertising agen-cies, the journalists, etcThe letter continued that USA would provide its ownfacilities, means and staff, would commence services onJune 1 and would receive monthly compensation in theamount of $92,000 By letter dated July 15, Maria TeresaMercurio, again as sole administrator, wrote to USA c/oEaton & Van WinkleGentlemenIn accordance with the agreements reached, wehereby confirm the assignment to distribute thenewspaper we publish, "Il Progresso Italo-Amen-cano "The relationship shall be governed by the follow-ingGENERAL CONDITIONS1 It is understood that the assignment you areundertaking is on an ABSOLUTELY EXCLU-SIVE basis and covers the distribution and sale ofthe newspaper in all outlets in terntones outsideItaly2 Under the terms of the assignment conferredupon you, the relations with the subdistnbutors areentirely your responsibility, and you undertake tohandle the distribution with the utmost diligence inorder to guarantee the widest possible disseminationof the newspaper3 We shall keep you informed in a timelymanner of any possible modifications or changesthat might be made during our relationship with re-spect to the SALE PRICE, FORMAT orWEIGHT of the newspaper and of whatever mightnecessitate changes to the preparation of the print-out of subscribers4 The initial run and subsequent runs will be de-cided by mutual agreement based on the trends ofthe sales and taking into account any requests forchanges you may receive from the sub-distributorsThe letter went on to state that USA would be paid 3-1/3 cents per copy distributed and that the term of theagreement would be for 1 yearThe Certificate of Incorporation of AMM (a NewYork State Corporation) was filed by - Dell'Olio onMarch 24, the purpose of the corporation is stated to be,inter aliato print, publish and distribute daily newspaper,magazines, books and periodicals of all types, topurchase, license, sell, write and generally deal inand with any and all types of literacy worksAlso received into evidence is a Contract of Purchase ofJournalistic Services, dated June 9, 1988, between SPAand AMM, however, it contains no signatures nor placesfor signatures This contract, basically, provides thatAMM will provide articles, columns, and photographs toUSA and SPA will pay AMM $30,000 a weekAs stated supra, USA originally moved into the build-ing next to Stellar in Long Island City, Pmeyro testifiedthat after obtaining this temporary space (half of a floor)he recommended to the then president of AMM, TomMontemarano, to contact the landlord of the building toattempt to find space close to U S A He apparently didso because AMM rented the other half of USA's floor inthat building and moved in shortly afterward Apparent-ly, the space was less than ideal and was always consid-ered to be temporary Almost immediately, Pmeyrobegan looking for permanent space to lease He "dis-cussed" and "consulted" about the move with Monte-marano Pmeyro testified that he didn't coordinate thislatter move with AMM and did not purposely look forspace with adjacent space available for AMMHe was askedQSo it was just coincidence that the other endof the hall happened to be empty?A I said before•you don't remember what Isaid I said that I leased half of the floor because Ididn't even•yes the half of the floor and then re-modeled that, and I thought that it was an ideal sit-uation That's exactly what I said I mentioned it toMr MontemaranoQAnd he thought it was an ideal situation too?A It wasQAnd did he sign a lease for that property?A YesQAnd you signed a lease for that property'A I signed my lease, he signed hisPmeyro signed a lease on behalf of USA on August 5for premises of 42-15 Crescent Street, Long Island City,hereinafter referred to as the L I C facility The leasewas for a period of 10 years commencing October 1 at arental of $5000 a month for the first 4 years The firstpage of the lease states that it is for one-half of the thirdfloor, a subsequent page states it it is for the entire thirdfloor, however, a diagram of the entire third floor at-tached to the lease has half of the floor crossed out Pm-eyro testified that he negotiated the lease on behalf ofUSA and the designation in the lease that USA was rent-ing the entire floor was a mistake, USA rented about5000 square feet, about half of the third floor Aftermeeting with the landlord on a few occasions, Pmeyrotold Montemarano about the location and recommendedthat he contact the landlord because "we need to beclose to each other" Montemarano did not testify, butAMM did lease the other half of the third floor at theLIC facility AMM moved into their half of the thirdfloor at the LIC facility a few weeks after USAPrior to an extensive discussion of the interactionbetwen USA and AMM (both of employees and finan-cial) I quote a long segment of Pmeyro's testimony on IL PROGRESSO ITALO AMERICANO PUBLISHING CO285the operation of the two companies to illustrate what adifficult and uncooperative witness he wasQYou coordinate with who at American MultiMedia?A No I don't coordinate with American MultiMedia I coordinate with all the companies thatprovide a service for Sedmt, S P A And my job isnot [to] make them do their job, it's to make surethat the job is properly done•to inform my parentcompany in Italy how things are going, and recom-mend changes and that kind of thing I'm not sup-posed to be in a police position to look for thepeople doing their jobs It's not that exactlyQDo you coordinate American Multi Media ordon't you?A I don't coordinate American Multi Media Icoordinate works done by three different companiesthat are so constructed in my parent company inItaly I don't coordinate themQSo who does coordinate American MultiMedia with the other companies•the advertising,the printing, the distribution? Those the three com-panies you're alluding to that you coordinateA It's not that simple American Multi Mediahas nothing to do with distribution of the paper Sothey have nothing to coordinateQThey have nothing to do with what?. A With the distribution of the paper They havenothing to do with advertising the paperQRightA So they have nothing to coordinateQRightA I don't know what•QSo you coordinate those things You don't co-ordinate the editorial content of the newspaper?A NoQWho does from Sedmt, USA?A NobodyQSo, Sedint, USA publishes Ii Progresso News-paper, right?A No, Sedmt, S P A doesQAnd it is designated Sedmt, USA to coordi-nate the publication of the newspaper right?A Only the operations that are demanded toproduce the publication of the paper You're tryingto imply that I'm a coordinator•[At this point, I instructed Pmeyro to answer yes or nowhenever possible]QIn connection with your responsibilitieswith•with your duties according to Sedmt, S P A,do you know who is responsible for what articlesare printed in the newspaper Il Progresso?A Not all the timeQI'm not asking you all the time Do youknow? Do you know some of the time?A I know some of the timeQOkay Any who is in charge from S P A tosee what articles are appearing m its newspaperA That I don't know You're talking about polit-ical editorial policy, or you talking•what? I under-stand your questionQI'm talking about a newspaper hits the standsand its got stories in itA YesQAnd I'm saying who from S P A or Sedmt,USA has any role, whatsoever, deciding what sto-ries they're going to be? Do you know?A The Managing EditorQWho is that'?A At this point is Mr FumagalliQAnd before him who was itA Mr TaorminaQAnd who did Mr Fumagalli or Mr Taorminareport to at those Sedmt, USA, or S P A, if youknow?A Sedint, S P AQThey reported directly to Sedmt, S P A?A YesQIn Italy?A YeahQHow do they do that, by telephone?A YesQAnd Sedint, S P A would call them by tele-phone?A YesA So you have no role in that aspect of itQThe only role that I have is to make sure thatthe editorial policy that was set up by the owners isbeing accomplished so far as my understanding is Idon't dictate editorial policy in S P AQThey tell you what the editorial policy is,right?A I have an ideaQAnd then you're supposed to make sure theyfollow that editorial policy?A YesA And what do you do in connection with thatjob?A I -read the paper•that's something I doQDo you ever talk to anybody at the paperabout that?A SureQWho did you talk to?A The Managing EditorQFumagalli or Mr Taormina?A The editorsQSo you do talk to them about what article isgoing to go in the newspaper?A NoQWell, what kind of policy are you referring tothen?A General policy of the paper General policyQNo [sic] can you give us an example of thatgeneral policy?A Yes, for example, we wouldn't like in thepaper any apology for Communism because wehave the understanding that ours is a conservativepublication That's an exampleReceived in evidence was an invoice, dated October13, of numerous items of office furniture and equipmentallegedly sold by USA to AMM, the total of the invoiceis $11 502- Javorsky (the USA bookkeeper) testified that 286DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthis has not been paid by AMM, Pmeyro testified that itwas paid for, sometime in 1988 Neither General Counselnor counsel for USA or AMM introduced documentaryevidence to establish whether this bill had, in fact, beenpaidAs stated, supra, Javorsky, who had been the book-keeper for II Progresso, became the bookkeeper for USAin about August, Martin Pineyro, DeLuca, and EnzoScaravalli (the husband of Rita Scaravalli, secretary at IIProgresso, who was appointed assistant secretary ofUSA), all former II Progresso employees, became em-ployed by USA when it commenced operations in JulyIn fact, these three men actually moved the furniture andequipment from Emerson to Long Island CityThe first editor-in-chief for AMM was Taormina, whohad been the editor at Ii Progresso Montemarano wasthe first president of AMM Subsequently, DeLuca (whohad been employed by, and was active in setting up theinitial operation for USA in Long Island City) was toldthat Montemarano had resigned and Lupoi and Dell'Ohoasked DeLuca to be in charge of AMM," to oversee theoperation of AMM and "to be sure that the Compa-ny, American Multi Media, to be physically and legallyseparate from any other interference with Mr Pm-eyro " When Montemarano ceased being the president ofAMM, DeLuca became treasurer and Michael Horne(who DeLuca has never met or dealt with) became presi-dentGuiseppe Fumagalli, who at the time of the hearinghad replaced Taormina as the editor of AMM," testifiedthat while living in Italy he was interested in workingfor Il Progresso In early 1988, he spoke to both Man-tmeo and Pinto about this interest, but they were non-committal By early July, Fumagalli had learned that thepaper was not publishing, but was still interested incoming to the United States, he called Pinto who toldhim that the paper would probably be published againand that he could work there if it did resume publicationHe purchased his own plane ticket and came to theUnited States He went to the first facility at Long IslandCity where he was hired by Taormina as a journalist forAMMOne aspect of General Counsel's allegations of alterego and single-employer status is based on the financialinteraction between these companies beginning July,apart from the contractual amounts that SPA paid USAand AMM USA's financial records and checkbooks es-tablish that since July, USA has made numerous pay-ments on behalf of AMM, AVI, and II Progresso As anexample, in about a 1-week period in late July, USA paidover S5000 for expenses of AMM (computer technician,carpet Installer, carpenters, air conditioners, and amoped), about $10,000 for AVI (rent and telephones)and $4300 for II Progresso's attorneysAdditional examples of the interchange between thecompanies is set forth in the USA's check register for14 At a Board of director's meeting of AMM, on October 7, whenDeLuca was appointed treasurer of AMM, Sherry Ritter of Lee Sexton& Company (John Lee's company) was named assistant treasurer Ritterhad been an auditor at II Progresso15 DeLuca, who, at the time was running AMM learned from Taor-mma that he had been fired, but did not know by whomAugust On August 5, USA wrote a $275 check to anemployee of AMM, made a S1330 loan to Taormina (ofAMM) at Pineyro's direction, loaned II Progresso$11,000 on about August 9 and made a loan of $1190 toanother AMM employee on August 12 The register alsorecords additional loans of S19,000 in August to IIProgresso that were never repaid On September 30,USA paid the salaries of Dab, Mariana Pisano, andTony Aggimenb, all employees of AVI On September30, USA also repaid a bank S3200 for a loan to IiProgresso There are also checks written to AMM em-ployees by Javorsky, but they were voided pnor tobeing deposited or cashed when AMM located enoughmoney in its account to cover the checks On November4, USA wrote 16 checks in an amount totalling almost$10,000 to AMM employees, each states "personalloan" On December 13, USA paid $2000 to Taormina asa personal loan and, at about that time, paid approxi-mately $13,000 to New York Telephone for AMM's tele-phone system In November and December, USA wroteabout 40 checks to AMM employees to cover its payrollJavorsky testified that AMM or AVI "Sometime theyneed a check in an emergency" and on those occasions,USA would use one of its checks and make payment forAMM or AVI USA then notified SPA of this paymentand requests that SPA reimburse USA for these pay-ments She testified that SPA has reimbursed USA forsome payments made for AVI, but not for the paymentsmade for AMM At the time of the hearing, over $50,000was owed from AMM, and $15,000-20,000 from AVIReceived into evidence were loan receivable summariesfor USA dated January 31, 1989, they show the follow-ing amounts due to USA on that dateFrom Il Progresso$31,510From SPA$212,868From AVI$15,889From AMM$67,699Pmeyro testified that he is "aware of loans by SedintUSA on behalf of Sedint SPA to American Multimedia"The loans were made because, at the time, AMM did nothave the cash to pay salaries and if the employees didnot get their salaries, they would have quit working andthe paper could not have been published The same istrue of the payment by USA to the telephone companyon behalf of AMM, if USA had not made the payment,the telephone would have been disconnected and nopaper would have been produced USA billed SPA forthese amounts On many occasions, he advanced Taor-mina money from his personal account and received acheck from USA as reimbursement of this loan, helooked to AMM or SPA to repay these amounts Healways assumed that SPA would reimburse USA forthese amounts expended to AMM "I had all the reasonsto believe that that money would be paid backIknow the people, that I am dealing with " By late1988, Pineyro had been dissatisfied with the composingwork performed by the AMM employees He discussedthis with Lupoi, and, commencing January 16, 1989,USA took this operation from AMM, and USA employ-ees performed the composing work for Ii Progresso II IL PROGRESSO ITALO AMERICANO PUBLISHING CO287The composing roon supervisor and "part" of the em-ployees working under him became employed by USAas of that date, Pmeyro testified that he doesn't recallhow many employees work in the departmentPinto is a consultant for Il Progresso II (or USA) ashe was for Ii Progresso prior to July He receives thesame perquisites of office that he had previously en-joyed•an apartment with maid service, an automobileand his expenses while in this country Since the mainarea of his interest at Ii Progresso was editorial policy,since July, when he visited II Progresso II, he also spenttime at AMM 16AVI's sole business is handling the advertising for IIProgresso H, prior to July, AVI had been involved inads from Italy for II Progresso John Lee was the presi-dent of AVI until about December, at that time, GuidoBach' became the president The accounting firm of LeeSexton & Co is the accountant for AVI Dabo was theadvertising manager at Ii Progresso and worked thereuntil about July, after the strike, he continued to be paidalthough there was no work to do since there was nopaper being published After the operation ended, Pm-eyro called him and told him that he would be "ab-sorbed by another company, AVI," and asked him to bein charge of the "business part not administration"of AVI and he accepted When AVI began operationgafter July, the first three or four checks were fromUSA," since that time the checks have been from AVIAggimente had been coordinator of the classified adver-tising section at Ii Progresso He testified that after beingon stnke for a few weeks (he was a Guild member), inabout early July, he received a phone call from Pmeyro,who asked him what he was doing, he said that he waslooking for a job After a few more conversations, Pm-eyro offered him a job at AVI commencing aboutAugust 1 performing the same job that he had at IiProgresso, and he began with AVI on about August 1Pmeyro testified that he never hired anyone to workfor AVI, all the hiring was done by Interfore He spoketo Dabo after the paper ceased publishing and "mighthave" suggested that he apply for a job with AVI Aggi-mente called him to say that he was interested in work-ing for AVI, "I told him to report to Interfore " Henever urged anyone at AVI to hire either Dabo or Aggi-mente He testified that he "threw some names to Leeand Interfore " USA paid the first month's rent and de-posit for the space that AVI was renting Pmeyro testi-fied that AVI had "a tremendous deal" on the lease, butdid not have the money available for the deposit or firstmonth's rent Pmeyro called Lupoi and told him of the1† This was another example of Pmeyro's lack of credibility Initially,he was asked if Pinto visits AMM to discuss editorial policy, he an-swered "I don't know what he does and where he goes" When Itwas pointed out that they're on the same floor, he testified "I don'tfollow the man, I have my work to do when he is there" Finally, heansweredHe goes over there Oh, yes, he goes I don't know what for andwhat he is going to do over there Many times he leaves his officeand I see him going in that direction, but I have to say that themen's room is in that direction, too17 Because AVI is not alleged to be a single employer or alter ego, Iwill not discuss more fully all the payments made by USA on behalf ofAVIsituation and Lupo' told him to pay the money for AVIand that he would be reimbursed by SPA The moneyhas since been repaid to USA The record is somewhatconfusing on the actual amount USA paid to the land-lord for AVI's space Apparently, USA paid a $5000 de-posit and 2 or 3 months' rent, at about $2500 a monthThe record establishes that $7500 was paid to the land-lord by USA on July 27, $1302 on August 17, $2756 onSeptember 7 and $2798 on October 11Lee Sexton & Co, of which John Lee was a seniorpartner, was the accountant firm for II Progresso Repre-sentatives of that firm are authorized to sign checks forAMM and AVIThere is some indefinite testimony regarding a compa-ny named Copyright International (Copyright) Pmeyrotestified that he understood (fron letters and documentsthat he had seen in about July) that the stock of IiProgresso had been sold to Copyright, although he nevermet anyone from Copyright Scaglione testified that inabout late 1987, he was told by Pinto that "Sedmt SPAhad found a purchaser for the paper" The sale to Copy-right was to take place on about January 1 and Copy-right would have 6 months from that time to verify allstatements and warranties He endorsed his shares ofstock to Copyright and turned over his 5-percent owner-ship on about January 1 and received his compensationin July from SPAVI CREDIBILITYAs stated, I found Pmeyro to be an extremely uncoop-erative and evasive witness, who was not being forth-right with the court I have only provided a few glaringexamples of this attitude, supra, and would not generallycredit his testimony Unless indicated otherwise, infra, Ifound most of General Counsel's witnesses to be ratherdirect and fair in their testimony, even though they musthave harbored resentment toward their prior employer-Il ProgressoVII SINGLE EMPLOYER AND ALTER EGOALLEGATIONSIt is initially alleged that Ii Progresso and SPA, andalso that SPA, USA, and AMM constitute single inte-grated business enterprises and single employers withinthe meaning of the Act, as well as the fact that they are,and have been at all material times, alter egos It is bynow well settled that in determining whether two ormore employing entities constitute a single employer, theBoard looks at the following factors (1) interrelation ofoperations, (2) common management, (3) centralized con-trol of labor relations, and (4) common ownership RadioTechnicians Local 1264 v Broadcast Service of Mobile, 380U S 255 (1965), NLRB v Burgess Construction, 596 F 2d378 (9th Cir 1979), Blumenfeld Theatres Circuit, 240NLRB 206 (1979) Not all of these criteria need bepresent to establish single-employer status and a signifi-cant factor is the absence of an "arms length relationshipfound among umntegrated companies" Operating Engi-neers Local 627 v NLRB, 518 F 2d 1040 (D C Cir1975) 288DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThere can be little question about the interrelation ofoperations among the companies SPA owned and oper-ated Ii Progresso until its closing in June," beginning inJuly, the Ii Progresso operation is coordinated by USA(which is owned by SPA), AMM, which was establishedby Dell'Oho, is in charge of the editorial work, andAVI, whose ownership is not clear, handles the advertis-ing The interrelationship is established not only in theday-to-day publication of the paper, but by the financialrelationship which established numerous, fairly regular,payments by USA on behalf of Ii Progresso, AMM, andAVI for payroll, repayment of loans, rent, office equip-ment, workmen or other expenses Many of these pay-ments were never repaid, further establishing the connec-tion between these companies Common management isnot as obviously present because each Company, at leaston paper, had different officers Pmeyro ran USA andtestified to no control of AMM and AVI, yet DeLuca,who appears to be the principal administrator at AMM(and who had been previously employed by USA in set-ting up their Long Island City operation) had never metthe president of the Company and seemed to be unawareof some of the activities occurring at the top of theAMM hierarchy Additionally, the credible evidence es-tablishes that Pinto played a major role in the manage-ment of Il Progresso and USA and, at least, some role inthe operation of AMM Finally, the accounting firm ofLee Sexton & Co, and its individual members arepresent at each of these companies Centralized controlof labor relations at these companies can be described inone word•Pinto The credible evidence clearly estab-lishes that he had a lot to say about labor relations at IIProgresso and the establishment of Il Progresso II andUSA Although there is no record testimony that he wasin charge of labor relations at AMM, it would not be un-reasonable to assume that he did play an active part inthis regard, because there appears to be a vacuum atAMM regarding labor relations Common ownership isalso fairly clear SPA owned Ii Progresso and subse-quently USA Although it is not clear who owns thestock of AMM, the fact that it was created by Dell'Ohoindicates that it is either owned or controlled by SPA Areview of all these factors establishes a lack of an arm's-length relationship among these companies, Local 627,supra I find that Ii Progresso and SPA constitute asingle employer within the meaning of the Act and thatSPA, USA, and AMM likewise constitute a single em-ployer within the meaning of the ActThe complaint alleges that USA and AMM are alteregos of II Progresso and SPA The determinative factorfor alter eqo status are somewhat different than thosethat are applicable for single-employer status In South-port Petroleum Co v NLRB, 315 U S 100 at 106 (1942),the Court stated that the ultimate question is whetherthere was a true change in ownership and managementor "merely a disguised continuance of the old employ-er" Prior to examining these companies to determine18 I do not believe what I would characterize as the "charade,"as testi-fied to by Pineyro, that SPA contracted with II Progresso to publish thenewspaper and beginning in late 1987 threatened to end that contract andfinally did so in Junealter ego status, it should be noted that prior to July,both \ Pmto and Pmeyro were informing employees thatthe newspaper might cease operating in New Jersey andresume operations elsewhere In addition, in the periodsubsequent to the closing of the paper, Pineyro wasactive hiring people to work for USA, AMM, and AVIAs stated, supra, in the discussion of single-employerstatus, during about the first 6 months of itg operation,USA made nuerous payments on behalf of Il Progresso,AMM, and AVI, and by January 31, 1989, AMM and IIProgresso still owed almost $100,000 to USA This is notsomething that can be called an arm's-length relationshipThrough June, Il Progresso was owned by, and pub-lished for SPA After June, Il Progresso II resumed pub-lication, albeit from a different location This time thepaper was produced by USA (owned entirely by SPA)and AMM, apparently also owned by SPA, with thesame auditors and many of the same employees who hadpreviously produced the paper Additionally, many ofthese employees had been personally solicited by Pmeyroto return to publish the paper In Howard Johnson Co vDetroit Local Joint Executive Board, 417 U S 249, 259(1974), the Supreme Court stated that alter ego cases in-volve "a mere technical change in structure or identityof the employing entity, frequently to avoid the effect ofthe labor laws, without any substantial change in itsownership or management" This is a fair description ofthe instant matter, prior to July, SPA owned the paperand had it published by Ii Progresso, which it alsoowned Subsequently, it continued to own the paper andthe companies that produced it, but this time without theunions that had previously represented the employees Itherefore find that USA and AMM are alter egos of IiProgresso and SPA At subsequent times m this decision,Il Progresso, SPA, USA, and AMM will be referred to,at times, collectively as RespondentsIt is next alleged that Pinto and Maria Pinto are alsoalter egos of II Progresso, SPA, and USA and jointlyand individually liable for their unfair labor practicesPinto was a consultant (at the least) for Il Progresso andUSA and played an active part in determining their edi-torial policy Because I generally found General Coun-sel's witnesses credible (together with the fact that Pintodid not testify and I found Pmeyro's testimony often in-credible), I find that he also played an active part in for-mulating Ii Progresso's labor relations policy and partici-pated in the plan to cease operations in New Jersey andreopen in Long Island City However, that does notmake him an alter ego of the Respondents and liable toremedy the unfair labor practices to be discussed infra,and General Counsel has not provided me with anyguidance for finding Pinto to be an alter ego of IIProgresso, SPA, and USA, this allegation shall thereforebe dismissed General Counsel does argue, however, thatbecause of the "lavish life style" Pinto enjoyed while inthe United States, he should be personally liable for theunfair labor practices herein, citing F & W Oldsmobile,272 NLRB 1150 (1984) That case involved the twoowners of a company who each took $37,000 from anescrow account meant for the company's expenses andcreditors and misappropriated a company asset for their IL PROGRESSO ITALO AMERICANO PUBLISHING CO289personal use The administrative law judge (with theBoard affirming) found that this "constituted a dissipa-tion of corporate assets and an attempt to evade backpayliability, so that the individuals should be liable for back-pay obligations" For that reason, the Board pierced thecorporate veil and found the two owners personallyliable for the backpay This case is distinguishable fromthe instant matter, the record fails to establish any com-pensation to Pinto (while in the United States) other thanhis expenses The total payments, on his behalf of, about$5000 a month for apartment rental, car lease, and otherexpenses are certainly not so outrageous as to be foundto constitute the wrongful distribution of corporateassetsGeneral Counsel also alleges that Maria Pinto is analter ego of II Progresso, SPA, and USA Suffice it tosay that the record establishes very little activity on thepart of Maria Pinto, and no evidence that she was everin the United States This allegation will therefore be dis-missedCounsel for SPA alleges that the allegations as to itshould be dismissed because the Board has no jurisdic-tion over it and because no valid service of the chargesand complaints was made upon it Counsel alleges thatthe Board has no jurisdiction over SPA because It has noindependent presence in the United States and conductsno business in the United States I reject this argument,SPA does have a physical presence in the United Statesthrough Dell'Oho and Lupoi and conducts business inthe United States through Pinto and over the telephoneI also reject counsel's argument that the complaintshould be dismissed as to SPA because good service wasnot made upon SPA I reject this argument for two rea-sons valid service was made upon the other Respondentswho, I have found, constitute an alter ego of (and singleemployer with) SPA, as well as the fact that SPA wasrepresented by counsel during the entire hearingVII THE SUBSTANTIVE ALLEGATIONSI found Mantmeo to be an extremely credible and be-lievable witness and I have no problem crediting his tes-timony over that of Pmeyro I therefore find that on sixor seven occasions between January and May, Pmeyrotold him that the Guild was going too far and it could be"deadly" for them, that the paper could close and reopenelsewhere I find that these statements violate Section8(a)(1) of the ActAs regards the transfer of Javorsky, General Coungelhas clearly sustained his burden under Wright Line, 251NLRB 1083 (1980) The transfer occurred a few daysafter the Guild members, including Javorsky, votedunanimously to authorize a strike, prior to this vote Pm-eyro had asked her repeatedly to resign from the Guild,but she refused Finally, whether I believe her testimony(she was a less than totally cooperative witness, possiblybecause she was still employed by USA) that Pmeyrosimply shrugged his shoulders when she asked him if thetransfer was due to her vote authorizing a strike, or thecontents of her February 24 letter to the Guild statingthat Pmeyro told her that "due to my actions at theunion meeting, he was removing me from the accountingdepartment," I find little doubt that General Counsel hassustained his burden that the transfer was due to herGuild support and her vote supporting a strike Respond-ent presented no evidence to rebut this testimony and Itherefore find that it has not sustained its burden I there-fore find that in November 1987, Il Progresso transferredJavorsky to a lower paying position due to her union ac-tivities, in violation of Section 8(a)(1) and (3) of the ActThe next allegation is that on about January 11, IIProgresso laid off employees Chiom, Vito Taormina,Mian, and Pasim because of their concerted or union ac-tivities, in violation of Section 8(a)(1) and (3) of the ActI find that General Counsel has clearly satisfied his initialburden under Wright Line, supra The leaflet distributionhad occurred about 3 weeks prior to the layoff and Pm-eyro certainly knew about it and strongly disapproved ofit, having referred to it as "disgusting" Three of the fourlaid off were involved in the leaflettmg (all but VitoTaormina) and since the Guild contract required thepaper to lay off by seniority, in order to get to the twomost active participants (Chioni and Mian), Pmeyro hadto first lay off Vito Taormina and Pasim Additional evi-dence of this is the animus directed at Chiom subsequentto the Waldorf Astoria leaflettmg, as well as the state-ments made by Pmeyro to Rizzotti (which I credit) thathe would reinstate Vito Taormina and Pasim but wouldnot take back Chiom and Mian I find that Respondenthas not satisfied its burden under Wright Line, as statedon numerous occasions, supra, I found Pmeyro to be agenerally incredible witness and therefore give little cre-dence to his testimony that this layoff was solely moti-vated by economics Additionally undermining this argu-ment is the timing of the layoffs and the fact that afterthe layoffs, each journalist was working 1 day a week ofovertime work (at time-and-a-half under the agreement)and, even with that, the paper could not publish thenumber of pages it had previously printed I thereforefind that the layoff on about January 11 was discrimina-torily motivated, that Respondent really wanted to layoff Omni, Mian, and Pasim, but, as a smokescreen, andin order to comply with the Guild contract, laid off VitoTaormina as well It therefore violated Section 8(a)(1)and (3) of the ActIt is undisputed, and I fiiid, that Respondents failed tomake the pension contributions as required by its agree-ment with the Guild for the period October 1, 1987,through June 20 and that it likewise failed to make re-quired payments to the Typographical Union's funds forthe period August 1987 through June 20 Respondentstherefore violated Section 8(a)(1) and (5) of the Act Re-spondents also failed to remit to the Guild dues, whichhad been deducted from its employees wages, for theperiod September 25, 1987 through June 20 This alsoviolates Section 8(a)(1)(5) of the ActIt is next alleged that Respondents violated Section8(a)(1) and (5) of the Act by failing to execute the agree-ment fully agreed to by the parties on February 2 Re-spondent defends that there was no violation because theagreement allegedly reached on that date was basedupon a misunderstanding Counsel for Respondents, inhis brief, states that the testimony of Pmeyro's "unrebut-ted conversation with Montes shows that the deal be- 290DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtween the parties, as agreed in the off-the-record discus-sion between the chief employer representative and thechief union representative, was different than that an-nounced at the table" and that it was curious that Gener-al Counsel failed to call Montes as a witness I agree thatMontes may have been a helpful witness in determiningwhat occurred on February 2 However, althoughMontes did not testify to rebut Pmeyro's testimony abouttheir pnvate meeting on that day, because I found Pm-eyro to be a witness almost totally lacking credibility, Ido not credit his testimony about the meeting Counsel inhis brief, states that when there was a mutual mistake ormisunderstanding, the employer is under no obligation toexecute the agreement based upon the mistake or misun-derstanding I find no mistake or misunderstanding,rather, the parties knew exactly what they were agreeingto on February 2 Canom was, obviously, uncomfortablein his position as a witness called by General Counselherein, he had represented Ii Progresso and continues torepresent employers in his practice Regardless, he was abelievable witness The alleged misunderstanding, as tes-tified to by Pmeyro, related solely to the first year's in-crease as finally agreed to, it was a 6-percent increase,with only 3 percent retroactive to January 1, 1987 Pm-eyro testified that his understanding was that the increasewas simply 3 percent The difference, of course, is that in1988 and 1989 that additional 3 percent would "kick in"The difficulty I have with Pineyro's testimony regardingthis meeting is that there does not appear to be any mis-understanding during the meeting or during the hand-shakes Rather, it appears that no misunderstanding exist-ed until much later that day The evidence establishesthat after Pmeyro's private meeting with Montes, Canomproposed a 6-percent increase the first year with only 3percent retroactive to January 1, 1987, a 5-percent in-crease on January 1, 1988 and a 5-percent increase onJanuary 1, 1989, this offer is a fairly simple one, noteasily capable of being misunderstood The Guild accept-ed this offer and by the conclusion of the meeting, all theremaining issues were resolved and the parties shookhands at the conclusion of the meeting and said that theywere happy that it was over Further, proof of a lack ofmisunderstanding is the testimony of Mantineo (a verycredible witness) that on the evening of February 2, Pm-eyro told him and others that it was an expensive agree-ment, but because of it, labor relations would improveThe ultimate issue in cases such as this is whether therewas a meeting of the minds, a mutuality of understandingbetween the parties on February 2 Printing Industries ofNorthern California, 204 NLRB 329 (1973), Lincoln HillsNursing Home, 257 NLRB 1145 (1981) I find that therewas and that Respondent's refusal to execute the agree-ment subsequent to February 2 violates Section 8(a)(1)and (5) of the ActIt is also alleged that on about March 14, Il Progressorepudiated its agreements with the Guild and the Typo-graphical Union, and since about March 14, it has with-drawn its recognition of the Guild and TypographicalUnion as the representative of certain of its employeesThe sole evidence in this regard is the March 14 letter ofCanoru, which states that the letter is to terminate theagreement between the parties because the paper is plan-ning to close April 1, in the letter, Il Progresso offers tonegotiate with the Union on the effects of the closing onthe employees However, the paper did not close onApnl 1 and, apparently, between April 1 and June 20, IlProgresso did continue to abide by the terms of the ex-pired agreements I therefore have difficulty perceivingthis violation, and General Counsel's bnef does not referto it This allegation is therefore dismissedIt is next alleged that in about April or May, IlProgresso, by Pmeyro and Dab, violated Section8(a)(1)(5) of the Act, by bypassing the Unions throughsoliciting its employees to abandon the Union's bargain-ing demands I have previously found that Pmeyro'sstatements to Mantmeo on six or seven occasions be-tween January and May, that the Guild was going toofar and that it could be "deadly" for them, violated Sec-tion 8(a)(1) of the Act I also find that it violates Section8(a)(1) and (5) of the Act as an attempt to solicit employ-ees to bypass the Guild I credit the testimony of DeBla-sio that in about March, Pmeyro told him that unless theUnion lowered its demands, there was a strong possibili-ty that the paper would close This statement is also anattempt to convince an employee to abandon the Union'sbargaining demands and therefore violates Section 8(a)(1)and (5) of the ActIt is next alleged that in about July, Respondents, byPmeyro and Dab, bypassed the Unions by soliciting itsemployees to enter into individual employment contracts,thereby abandoning the Unions, in violation of Section8(a)(1) and (5) of the Act There is a credibility issue re-garding the Dabo allegation, because I found Dabo to bean articulate, believable, and impartial witness (he was awitness for General Counsel) I credit his testimony overthat of DeBlasio regarding the alleged job offer, and thisallegation will therefore be dismissed As to the allega-tions involving Pmeyro, I have little difficulty creditingthe testimony of Sasso, Licausi, Zucca, and Javorskyover Pineyro I therefore find that, after the paper ceasedoperating, Pineyro offered each of these employees (andunion members) jobs at Ii Progresso II, at a time whenhe was concealing the existence of this operation fromthe Unions These job offers by Pmeyro therefore violateSection 8(a)(1) and (5) of the ActIt is next alleged that Respondents violated Section8(a)(1)(5) of the Act by failing to provide the Unionswith information they requested On June 29, counsel forIi Progresso wrote to the Unions, informing them thateffective immediately, II Progresso would cease publica-tion and employees were free to make arrangements forother employment The letter concluded by saying thathe was "available to discuss the effect of this devel-opment on your union members" Shortly thereafter, theGuild wrote to counsel for Il Progresso requesting infor-mation regarding ownership of Copyright Internationaland its purchase of the stock of Ii Progresso, the con-tract between SPA and II Progresso for the publicationof the paper and all communications regarding the can-cellation of that agreement and a list of the assets and li-abilities of Ii Progresso Ii Progresso never suppliedthese documents IL PROGRESSO ITALO AMERICANO PUBLISHING CO '291Under well-settled Board law an employer Must pro-vide a union with requested information "if there is aprobability that such data is relevant and will be of useto the union in fulfilling its statutory duties and responsi-bilities as the employees' exclusive bargaining representa-tive" Associated General Contractors of California, 242NLRB 891, 893 (1979), NLRB v Acme Industrial Co,385 U S 432 (1967) Bohemia, Inc , 272 NLRB 1128,1129 (1984), statedThe Board use a liberal, dicovery-type standard todetermine whether information is relevant, or po-tentially relevant, to require its production NLRBv Truat Mfg Co, 351 U S 149 (1956) Informationabout terms and conditions of employment of em-ployees actually represented by a union is presump-tively relevant and necessary and is required to beproduced Ohio Power Co, 216 NLRB 987 (1975),enfd 531 F 2d 1381 (6th Cir 1976) Informationnecessary for processing grievances under a collec-tive-bargaining agreement, including that necessaryto decide whether to proceed with a grievance orarbitration, must be provided as it falls within theambit of the parties' duty to bargain NLRB v AcmeIndustrial, supra, Bwkerstaff Clay Products, 266NLRB 983 (1983)There can be no question that the information soughtby the Guild was relevant to, and necessary for it as therepresentative of some of Ii Progresso's employees Herewas an employer who had deducted Guild dues from hisemployees' pay, but had not transmitted these amounts tothe Guild since September 1987 In addition, Ii Progressohad not made the required pension payments for aboutthe same period The Guild and its funds were thereforeowed a substantial sum of money by a company that hadJust notified it that it had gone out of business It re-quires little analysis to conclude that the Guild is entitledto wide lattitude in seeking information and documentsto assist it in locating and collecting this money Re-spondent's failure to provide the Guild with this informa-tion therefore violates Section 8(a)(1) and (5) of the ActThe complaint also alleges that from January throughJune, Il Progresso, through Pmeyro, intentionally mis-represented information concerning the ownership andcontrol of II Progresso to the Unions in violation of Sec-tion 8(a)(1) and (5) of the Act Although this issue wasnot supported by the brief of General Counsel, I assumethat this allegation refers to Pmeyro's statements in theMarch meeting with the Typographical Union This vio-lation is not readily apparent and, even if it were, itwould be cumulative I therefore recommend that this al-legation be dismissedFinally, it is alleged that on about June 30, IlProgresso ceased publishing at its Emerson facility andterminated all its employees who were represented bythe Unions because they supported the Unions and en-gaged in other protected concerted activities This alle-gation also claims that since about July 1, USA has re-fused to hire these employees at its Long Island City fa-cility because they supported the Unions and engaged inother protected concerted activities 19 It is alleged thatRespondent, by this activity, violated Section 8(a)(1), (3),and (5) of the Act The record establishes that for sometime prior to' June 20, Respondent had planned to ceaseoperations and become a nonunion operation else-where•principally in Long Island City DeRosa testifiedthat in 1986, Pinto discussed closing the New Jersey op-eration and reopening in Long Island City, in fact,DeRosa visited a number of potential sites for IlProgresso on Long Island City In addition, when thepaper's health insurance policy was canceled in 1986,Pinto told DeRosa not to worry about it• maybe theemployees would strike and the paper could shut downDuring the first half of 1988, Pmeyro hinted to Mantmeoon numerous occasions that the paper could close andlater reopen At or about this time, Pmeyro told DeBla-sio that unless the Unions lowered their demands, "therewas a strong possibility" that the paper would closeThat testimony, together with my prior findings of singleemployer and alter ego status and the evidence of Pm-eyro's surreptitious method of offering jobs to a largenumber of II Progresso's employees for the USA, AMM,and AVI operation, leaves no doubt in my mind that Re-spondents planned to close its operation in New Jerseyto move to a nonunion operation in Long Island City,and saw the June 20 strike as a good opportunity to ac-complish this purpose By closing the Emerson facilityon about June 30 and reopening in July in Long IslandCity, while only offering employment to certain employ-ees in an attempt to be a nonunion operation, Respond-ents violated Section 8(a)(1), (3), and (5) of the ActIX THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe activities of Respondents set forth above, occur-ring in connection with the Respondents' operations de-scribed above, have a close, intimate, and substantial re-lationship to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow thereofCONCLUSIONS OF LAW1 Il Progresso is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct2 The Guild and the Typographical Union are eachlabor organizations within the meaning of Section 2(5) ofthe Act3 Il Progresso and SPA constitute a single-integratedbusiness enterprise and a single employer within themeaning of the Act19 complaint also alleges, and I so find, that the strike by theGuild and the Typographical Union, commencing on about June 20 wasan unfair labor practice strike The employees had gone 18 months with-out a contract, had seen II Progresso renege on its February 2 agreementwith the Guild, had learned that II Progresso had not transmitted to theGuild dues that It had deducted from their pay and had failed to makeother required payments to the Unions since about September 1987, hadterminated some of its employees due to their concerted activities andhad bounced some checks This was certainly adequate to make It anunfair labor practice strike, 292DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD4 SPA, USA, and AMM constitute a single-integratedbusiness enterprise and a single employer within themeaning of the Act5 USA and AMM are alter egos of Ii Progresso andSPA6 Pinto and Maria Pinto are not alter egos of theseemployers nor are they individually liable for the unfairlabor practices committed7 Respondents violated Section 8(a)(1) of the Act bythreatening its employees with job loss and plant closurebecause of their membership in, and activities on behalfof, the Guild and the Typographical Union8 Respondents violated Section 8(a)(1) and (3) of theAct by(a)Transferring Javorsky to a lower paying position,in about November 1987, because of her activities onbehalf of the Guild and other protected concerted activi-ties(b)Laying off Chiom, Mian, Pam', and Taormina, onabout January 11, because of their support for the Guildand other protected concerted activities(c)Closing its Emerson, New Jersey operation on orabout June 30, thereby terminating its employees whowere members of the Guild or the Typographical Unionand reopening its operation in Long Island City on orabout July 1, while, at the same time, refusing to hire itsformer employees because of their union membership9 Respondents violated Section 8(a)(1) and (5) of theAct by(a)Closing its Emerson, New Jersey facility on aboutJune 30 and reopening its Long Island City facility, onor about July 1 as a nonunion facility(b)Failing and refusing to transmit to the Guild sinceabout September 25, 1987, dues that it had deductedfrom the wages of its employees who were members ofthe Guild and who had properly authorized such deduc-tions(c)Failing and refusing to transmit to the Guild, sinceabout October 1, 1987, the pension contributions it wasobligated to make under its agreement with the Guild(d)Failing and refusing to transmit to the Typographi-cal Union, smce about August 1987, the fund contribu-tions it was obligated to make under its agreement withthe Typographical Union(e)Failing and refusing to execute a collective-bargain-ing agreement subsequent to February 2, although it hadreached agreement with the Guild on that date on all theterms and conditions of employment for a new agree-ment(f)Bypassing the Unions, in about April or May, bysoliciting its employees to abandon the Unions' bargain-ing demand(g)Bypassing the Unions in about July, by solicitingits employees to enter into individual employment con-tracts and to abandon the Unions(h)Failing and refusing, since about July 5, to provide,relevant, and necessary information to the unions, as re-questedTHE REMEDYHaving found that Respondents have engaged in cer-tain unfair labor practices, I shall recommend that theybe required to cease and desist therefrom and take cer-tain affirmative action designed to effectuate the policiesof the ActI have found that Ii Progresso unlawfully transferredJavorsky to a less-favorable position on or about Novem-ber 1987, I shall recommend that she be reimbursed byRespondents for any loss she suffered for the period untilshe was reinstated to her prior position I have alsofound that Chtom, Mum, Pasim, and Vito Taormina werelaid off in violation of Section 8(a)(1) and (3) of the Acton or about January 11 I shall recommend that Re-spondents be ordered to offer them reinstatement to theirformer positions or, if those positions no longer exist, tosubstantially equivalent positions without prejudice totheir seniority or other rights and privileges, as the ter-minations were labeled as lay offs rather than discharges,an expunction order is not necessary It is also recom-mended that Respondent make them whole for all lossesthey suffered due to their termination As with Javorsky,backpay shall be computed in accordance with F WWoolworth Co, 90 NLRB 289 (1950), and New Horizonsfor the Retarded, 283 NLRB 1173 (1987) See generallyIsis Plumbing & Co, 138 NLRB 716 (1962) As I havealso found that Respondents discriminatorily closed itsEmerson, New Jersey facility and reopened in LongIsland City on a nonunion basis, I shall also recommendthat Respondents offer reinstatement to all members ofthe Guild and Typographical Union who were employedby II Progresso on about June 20 Said reinstatementshall be to their former positions or, if said positions nolonger exist, to a substantially equivalent position, with-out prejudice to their seniority or other rights and privi-leges It is also recommended that Respondent makethese employees whole in the manner as discussed above,and to recognize the Unions as the collective-bargainingrepresentative of these employees at the Long IslandCity facilityAs regards the 8(a)(1) and (5) violations, in addition tothe usual cease-and-desist order, I shall recommend thatRespondents be ordered to pay to the Guild the dues andpension payments it failed to pay to the Guild and to payto the Typographical Union the fund payments it previ-ously failed to pay I shall also recommend that Re-spondents be ordered to provide the Unions with the in-formation they requested on or about July[Recommended Order omitted from publication ]